Exhibit 10.1
EXECUTION COPY
 
$600,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
among
FIRST SOLAR, INC.,
The Borrowing Subsidiaries Parties Hereto,
The Several Lenders from Time to Time Parties Hereto,
BANK OF AMERICA, N.A.
and
THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agents,
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Syndication Agent,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of October 15, 2010
 
J.P. MORGAN SECURITIES LLC and BANC OF AMERICA SECURITIES LLC,
as Joint-Lead Arrangers and Bookrunners

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1. DEFINITIONS
    1  
 
       
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    21  
 
       
SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
    22  
 
       
2.1 Revolving Commitments
    22  
2.2 Procedure for Revolving Loan Borrowing
    22  
2.3 Increase in Revolving Commitments
    23  
2.4 Swingline Commitment
    24  
2.5 Procedure for Swingline Borrowing; Refunding of Swingline Loans
    24  
2.6 Commitment Fees, etc.
    26  
2.7 Termination or Reduction of Revolving Commitments
    26  
2.8 Optional Prepayments
    26  
2.9 Mandatory Prepayments
    26  
2.10 Conversion and Continuation Options
    27  
2.11 Limitations on Eurocurrency Tranches
    27  
2.12 Interest Rates and Payment Dates
    27  
2.13 Computation of Interest and Fees
    28  
2.14 Inability to Determine Interest Rate
    28  
2.15 Pro Rata Treatment and Payments
    29  
2.16 Requirements of Law
    30  
2.17 Taxes
    31  
2.18 Indemnity
    35  
2.19 Change of Lending Office
    35  
2.20 Replacement of Lenders
    35  
2.21 Defaulting Lenders
    36  
2.22 Borrowing Subsidiaries
    38  
 
       
SECTION 3. LETTERS OF CREDIT
    38  
 
       
3.1 L/C Commitment
    38  
3.2 Procedure for Issuance of Letter of Credit
    39  
3.3 Fees and Other Charges
    39  
3.4 L/C Participations
    39  
3.5 Reimbursement Obligation of the Borrowers
    40  
3.6 Obligations Absolute
    41  
3.7 Letter of Credit Payments
    41  
3.8 Applications
    41  
 
     
SECTION 4. REPRESENTATIONS AND WARRANTIES
    41  
 
       
4.1 Financial Condition
    41  
4.2 No Change
    42  
4.3 Existence; Compliance with Law
    42  
4.4 Power; Authorization; Enforceable Obligations
    42  

 

i



--------------------------------------------------------------------------------



 



              Page    
4.5 No Legal Bar
    42  
4.6 Litigation
    42  
4.7 No Default
    43  
4.8 Ownership of Property
    43  
4.9 Intellectual Property
    43  
4.10 Taxes
    43  
4.11 Federal Regulations
    43  
4.12 Labor Matters
    43  
4.13 ERISA; Foreign Benefit Arrangements and Plans
    43  
4.14 Investment Company Act; Other Regulations
    44  
4.15 Restricted Subsidiaries
    44  
4.16 Use of Proceeds
    44  
4.17 Environmental Matters
    44  
4.18 Accuracy of Information, etc.
    45  
4.19 Security Documents
    45  
 
       
SECTION 5. CONDITIONS PRECEDENT
    46  
 
       
5.1 Conditions to Initial Extension of Credit
    46  
5.2 Conditions to Each Extension of Credit
    47  
 
       
SECTION 6. AFFIRMATIVE COVENANTS
    48  
 
       
6.1 Financial Statements
    48  
6.2 Certificates; Other Information
    48  
6.3 Payment of Obligations
    50  
6.4 Maintenance of Existence; Compliance
    50  
6.5 Maintenance of Property; Insurance
    50  
6.6 Inspection of Property; Books and Records; Discussions
    50  
6.7 Notices
    50  
6.8 Environmental Laws
    51  
6.9 Additional Collateral, etc.
    51  
6.10 Designation of Subsidiaries
    52  
6.11 Post-Closing Obligations
    53  
 
       
SECTION 7. NEGATIVE COVENANTS
    53  
 
       
7.1 Financial Condition Covenants
    53  
7.2 Indebtedness and Guarantee Obligations
    53  
7.3 Liens
    55  
7.4 Fundamental Changes
    57  
7.5 Disposition of Property
    57  
7.6 Restricted Payments
    58  
7.7 Acquisitions
    58  
7.8 Transactions with Affiliates
    59  
7.9 Sales and Leasebacks
    59  
7.10 Swap Agreements
    59  
7.11 Changes in Fiscal Periods
    59  
7.12 Negative Pledge Clauses
    59  
7.13 Clauses Restricting Subsidiary Distributions
    59  
7.14 Lines of Business
    60  

 

ii



--------------------------------------------------------------------------------



 



              Page    
SECTION 8. EVENTS OF DEFAULT
    60  
 
       
SECTION 9. THE AGENTS
    63  
 
       
9.1 Appointment
    63  
9.2 Delegation of Duties
    63  
9.3 Exculpatory Provisions
    63  
9.4 Reliance by Administrative Agent
    63  
9.5 Notice of Default
    64  
9.6 Non-Reliance on Agents and Other Lenders
    64  
9.7 Indemnification
    64  
9.8 Agent in Its Individual Capacity
    65  
9.9 Successor Administrative Agent
    65  
9.10 Documentation Agent and Syndication Agent
    65  
 
       
SECTION 10. MISCELLANEOUS
    66    
10.1 Amendments and Waivers
    66  
10.2 Notices
    67  
10.3 No Waiver; Cumulative Remedies
    68  
10.4 Survival of Representations and Warranties
    68  
10.5 Payment of Expenses and Taxes
    68  
10.6 Successors and Assigns; Participations and Assignments
    69  
10.7 Adjustments; Set-off
    72  
10.8 Counterparts
    73  
10.9 Severability
    73  
10.10 Integration
    73  
10.11 GOVERNING LAW
    73  
10.12 Submission To Jurisdiction; Waivers
    73  
10.13 Acknowledgements
    74  
10.14 Releases of Guarantees and Liens
    74  
10.15 Confidentiality
    74  
10.16 WAIVERS OF JURY TRIAL
    75  
10.17 No Fiduciary Duty
    75  
10.18 USA Patriot Act
    76  
10.19 Consent to Amendment and Restatement
    76  

 

iii



--------------------------------------------------------------------------------



 



SCHEDULES:

     
1.1A
  Revolving Commitments
1.1B
  Specified Restricted Subsidiaries
1.1C
  Specified Swap Agreements
3.1
  Existing Letters of Credit
4.4
  Consents, Authorizations, Filings and Notices
4.15
  Restricted Subsidiaries
4.19
  UCC Filing Jurisdictions
6.11
  Post-Closing Obligations
7.2(A)(d)
  Existing Indebtedness
7.2(B)(c)
  Existing Guarantee Obligations
7.3(f)
  Existing Liens
7.12
  Existing Negative Pledge Clauses       EXHIBITS:      
A
  Guarantee and Collateral Agreement
B
  Form of Compliance Certificate
C
  Form of New Lender Supplement
D
  Form of Commitment Increase Supplement
E
  Form of Closing Certificate
F
  Form of Legal Opinion of Cravath, Swaine & Moore LLP
G
  Form of Assignment and Assumption
H
  Form of U.S. Tax Compliance Certificate
I
  Form of Acknowledgement and Confirmation of Guarantee and Collateral Agreement

 

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
October 15, 2010, among FIRST SOLAR, INC., a Delaware corporation (the
“Company”), the Borrowing Subsidiaries (as defined herein, and, together with
the Company, the “Borrowers”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BANK OF AMERICA, N.A. and THE ROYAL BANK OF SCOTLAND PLC, as
documentation agents (in such capacity, the “Documentation Agents”), CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, as syndication agent (in such capacity, the
“Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as administrative agent.
WHEREAS, the Borrowers entered into that certain Credit Agreement, dated as of
September 4, 2009, among the Company, the borrowing subsidiaries party thereto,
the several lenders from time to time party thereto (the “Existing Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (the “Existing Credit
Agreement”), pursuant to which the Existing Lenders made available a revolving
credit facility in the amount of $300,000,000; and
WHEREAS, the Borrowers have requested that the Existing Lenders agree to amend
and restate the Existing Credit Agreement in its entirety upon the terms and
conditions set forth herein to, among other things, provide for an increase in
the aggregate amount of the commitments under the revolving credit facility to
$600,000,000 and extend the term thereof.
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as of the Closing Date (as hereinafter defined) to
read in its entirety as follows:
SECTION 1. DEFINITIONS
1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the Eurocurrency Rate for a Eurocurrency Loan with a
one-month interest period commencing on such day plus 1.0%. Any change in the
ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or such
Eurocurrency Rate shall be effective as of the opening of business on the day of
such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurocurrency Rate, respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR. Only Loans denominated in Dollars shall have an ABR option.
“Acknowledgement and Confirmation of Guarantee and Collateral Agreement”: the
Acknowledgement and Confirmation of Guarantee and Collateral Agreement executed
and delivered by the Company, substantially in the form of Exhibit I.
“Acquisition”: as to any Person, any acquisition by such Person (i) of a
majority or controlling interest in the Capital Stock of any other Person,
(ii) of all or substantially all of the assets of any Person or (iii) of all or
substantially all of the assets constituting a division, business unit or line
of business of any other Person.
“Adjustment Date”: as defined in the definition of Applicable Pricing Grid.

 

1



--------------------------------------------------------------------------------



 



“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Revolving Commitments and as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
“Agents”: the collective reference to the Syndication Agent, the Documentation
Agents and the Administrative Agent.
“Agreement”: as defined in the preamble hereto.
“Alternate Currency Overnight Rate”: with respect to a currency other than
Dollars, the rate per annum determined by the Administrative Agent to represent
its cost of overnight or short-term funds in such currency (which determination
shall be conclusive absent manifest error) plus the Applicable Margin then in
effect with respect to Eurocurrency Loans.
“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

                      ABR Loans     Eurocurrency Loans  
Revolving Loans and Swingline Loans
    1.25 %     2.25 %

; provided, that on and after the first Adjustment Date occurring after the
Closing Date, the Applicable Margin shall be determined pursuant to the
Applicable Pricing Grid.
“Applicable Pricing Grid”: the table set forth below, which specifies the rate
per annum that will apply under the relevant column heading below, in each case
based upon the Consolidated Leverage Ratio as of the end of the fiscal quarter
of the Company for which consolidated financial statements have been most
recently delivered pursuant to Section 6.1:

                          Consolidated   Applicable Margin for     Applicable
Margin for         Leverage Ratio   Eurocurrency Loans     ABR Loans    
Commitment Fee Rate  
≤1.00x
    2.25 %     1.25 %     0.375 %
>1.00x but <1.50x
    2.50 %     1.50 %     0.375 %
≥1.50x
    2.75 %     1.75 %     0.500 %

Changes in the Applicable Margin or the Commitment Fee Rate resulting from
changes in the Consolidated Leverage Ratio shall become effective on the date
(the “Adjustment Date”) that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 6.1 and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 6.1 when the Applicable Margin is
being determined pursuant to the Applicable Pricing Grid, then, until the date
that is three Business Days after the date on which such financial statements
are delivered, the highest rate set forth in the applicable column of the table
above shall apply.

 

2



--------------------------------------------------------------------------------



 



In addition, at all times while an Event of Default shall have occurred and be
continuing the highest rate set forth in each column of the table above shall
apply. Each determination of the Consolidated Leverage Ratio pursuant to the
Applicable Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 7.1.
“Application”: an application, in such form as an Issuing Lender may specify
from time to time, requesting such Issuing Lender to open a Letter of Credit.
“Approved Fund”: as defined in Section 10.6(b).
“Assignee”: as defined in Section 10.6(b).
“Assuming Lender”: as defined in Section 2.3(a).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit G.
“Available Revolving Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding;
provided, that in calculating any Lender’s Revolving Extensions of Credit for
the purpose of determining such Lender’s Available Revolving Commitment pursuant
to Section 2.6(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: the Company or any Borrowing Subsidiary, as applicable.
“Borrowing Date”: any Business Day specified by the Company (on its own behalf
or on behalf of any other Borrower) as a date on which such Borrower requests
the relevant Lenders to make Loans hereunder.
“Borrowing Subsidiary”: (i) at any time when the German Security Documents are
in full force and effect, and until such time as it ceases to be a Borrowing
Subsidiary pursuant to Section 2.22, the German Borrower, and any other
Restricted Subsidiary that is organized under the laws of the Federal Republic
of Germany and designated as a Borrowing Subsidiary pursuant to Section 2.22,
and (ii) any other Restricted Subsidiary designated as a Borrowing Subsidiary
pursuant to Section 2.22.
“British Pound Sterling”: British pound sterling in lawful currency of the
United Kingdom.
“Business”: as defined in Section 4.17(b).
“Business Day”: a day (i) that is not a Saturday or a Sunday and (ii) (A) when
used in connection with a Loan denominated in Euro, is both a TARGET Settlement
Day and a London Business Day, (B) when used in connection with a Loan
denominated in Dollars is a New York Business Day and (C) when used in
connection with matters not relating to Loans, unless otherwise provided, is a
New York Business Day, provided, that with respect to notices and determinations
in connection with, and payments of principal and interest on, Eurocurrency
Loans, such day is also a day for trading by and between banks in Dollar or Euro
deposits, as the case may be, in the interbank Eurocurrency market.

 

3



--------------------------------------------------------------------------------



 



“Calculation Date”: two Business Days prior to the last Business Day of each
calendar month (or any other day selected by the Administrative Agent when an
Event of Default has occurred and is continuing); provided, that the second
Business Day preceding each Borrowing Date with respect to any Revolving Loan
denominated in Euro and each issuance of any Letter of Credit denominated in a
currency other than Dollars shall also be a “Calculation Date”; provided,
further, that the second Business Day preceding each date on which any Interest
Period in respect of a Revolving Loan denominated in Euro is continued shall
also be a “Calculation Date”. The Administrative Agent will notify the Company
of the applicable amounts recalculated on each Calculation Date.
“Canadian Dollars”: dollars in lawful currency of Canada.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof with a minimum long-term credit rating of AA by S&P or Aa by
Moody’s, in each case maturing within three years from the date of acquisition;
(b) marketable direct obligations issued by, or unconditionally guaranteed by
any foreign sovereign state, or any agency thereof, with a minimum long-term
credit rating of AA by S&P and Aa by Moody’s, in each case maturing within three
years from the date of acquisition; (c) securities with maturities of three
years or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory,
with a minimum long-term credit rating of AA by S&P and Aa by Moody’s, in each
case maturing within three years from the date of acquisition; (d) certificates
of deposit, time deposits or overnight bank deposits having maturities of 1 year
or less from the date of acquisition, issued by any Lender or by any commercial
bank with a long-term credit rating of at least A by S&P or A by Moody’s; (e)
commercial paper maturing within nine months from the date of acquisition with a
minimum short-term credit rating of A-1 by S&P or P-1 by Moody’s; (f) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (d) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government or a foreign sovereign state with a long-term credit rating of at
least AAA by S&P or Aaa by Moody’s; (g) corporate debt securities issued in the
U.S. or Europe with maturities of three years or less from the date of
acquisition and with a long-term credit rating of at least AA by S&P or Aa by
Moody’s; (h) supranational debt securities issued in the U.S. or Europe with
maturities of three years or less from the date of acquisition and with a
long-term credit rating of at least AA by S&P or Aa by Moody’s; (i) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (a) through (h) of this definition; or (j) money market
funds that (i) comply with the criteria set forth in SEC Rule2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P or Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

4



--------------------------------------------------------------------------------



 



“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: the property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
“Commitment Fee Rate”: 0.375% per annum; provided, that on and after the first
Adjustment Date occurring after the Closing Date, the Commitment Fee Rate shall
be determined pursuant to the Applicable Pricing Grid.
“Commitment Increase Supplement”: as defined in Section 2.3(b)(ii).
“Company”: as defined in the preamble hereto.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Revolving Commitment.
“Confidential Information Memorandum”: the Confidential Executive Summary dated
September 2010 and furnished to certain Lenders.
“Consolidated EBITDA”: for any period, Consolidated Net Income of the Company
and its Restricted Subsidiaries for such period plus, without duplication and to
the extent deducted in the calculation of such Consolidated Net Income for such
period, the sum of (a) income Tax expense, (b) interest expense, amortization or
writeoff of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with Indebtedness (including the Loans),
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
extraordinary and non-recurring expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, losses on sales of assets outside of the ordinary
course of business exceeding $1,000,000), (f) compensation expense attributable
to the issuance or grant of Capital Stock of the Company and (g) any other
non-cash expenses, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (i) interest income,
(ii) any extraordinary and non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary

 

5



--------------------------------------------------------------------------------



 



course of business exceeding $1,000,000), (iii) income Tax credits (to the
extent not netted from income Tax expense) (iv) any other non-cash income, and
(v) revenue in respect of any sale of property to an Unrestricted Subsidiary or
any Affiliate that is not a Group Member until such revenue is received in cash.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period (or thereafter, for purposes of determining the Consolidated
Leverage Ratio as of any date by reference to Consolidated EBITDA for such
Reference Period) the Company or any Restricted Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period and (ii) if at any time
during such Reference Period (or thereafter, for purposes of determining the
Consolidated Leverage Ratio as of any date by reference to Consolidated EBITDA
for such Reference Period) the Company or any Restricted Subsidiary shall have
made a Material Acquisition, Consolidated EBITDA for such Reference Period shall
be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock (or similar equity interests) of a Person
and (b) involves the payment of consideration by the Company and its Restricted
Subsidiaries in excess of $10,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
(a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock (or
similar equity interests) of a Person and (b) yields consideration to the
Company or any of its Restricted Subsidiaries in excess of $10,000,000.
“Consolidated Leverage Ratio”: as at any day, the ratio of (a) Consolidated
Total Debt on such day to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such day.
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Company and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Company or is merged into or consolidated with the
Company or any of its Restricted Subsidiaries, (b) the income (or deficit) of
any Person (other than a Restricted Subsidiary of the Company) in which the
Company or any of its Restricted Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Company or such
Restricted Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Restricted Subsidiary (other than a
Subsidiary Guarantor) of the Company to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary is
not at the time permitted by the terms of any Contractual Obligation (other than
under any Loan Document) or Requirement of Law applicable to such Restricted
Subsidiary.
“Consolidated Tangible Assets”: at any date, the total assets of the Company and
its Restricted Subsidiaries at such date, as determined on a consolidated basis
in accordance with GAAP, less their consolidated Intangible Assets.  For
purposes of this definition, “Intangible Assets” means the amount of (a) all
write-ups in the book value of any asset owned by the Company or a Restricted
Subsidiary and (b) all unamortized debt discount and expense, unamortized
deferred charges, goodwill, patents, trademarks, service marks, trade names,
copyrights and other intangible assets, determined on a consolidated basis in
accordance with GAAP.  

 

6



--------------------------------------------------------------------------------



 



“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness (excluding (i) up to $150,000,000 of Indebtedness of the type
described in clause (f) of the definition of Indebtedness and (ii) any Defeased
Debt) of the Company and its Restricted Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP; provided that each Guarantee
Obligation with respect to Indebtedness of an Unrestricted Subsidiary or another
Person that is not a Group Member shall be included and valued at an amount
equal to the maximum amount of obligations that may be covered by such Guarantee
Obligation, unless such Guarantee Obligation is a Specified Guarantee
Obligation, in which case such Guarantee Obligation shall be included and valued
at an amount equal to the outstanding principal amount of Indebtedness
guaranteed thereby at the date of determination (provided that, upon the
occurrence and during the continuance of an event described in clause (a) of the
definition of “Specified Guarantee Obligation” limiting the amount that can be
collected under a Specified Guarantee Obligation, the valuation of such
Specified Guarantee Obligation shall include the maximum amount estimated to be
payable in respect thereof as described in clause (a) therein).
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other contractually binding
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to comply with its obligation to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans within three
Business Days of the date required to be funded by it hereunder, (b) notified
the Company, the Administrative Agent, the Issuing Lenders, the Swingline Lender
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) failed, within five Business Days after written request by the
Administrative Agent (based on the reasonable belief that it may not fulfill its
funding obligations), to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
provided that said Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such information by the Administrative Agent,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount (other than a de minimis amount) required to be paid by it
hereunder within five Business Days of the date when due, unless the subject of
a good faith dispute, or (e) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action indicating its consent to, approval of
or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that the Administrative Agent shall provide
written notice to any Lender determined by the Administrative Agent to be a
Defaulting Lender hereunder (and the Administrative Agent shall provide a copy
of such determination to the Company) and provided further than a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any ownership interest in such Lender or parent company thereof or the exercise
of control over a Lender or parent company thereof by a Governmental Authority
or instrumentality thereof.

 

7



--------------------------------------------------------------------------------



 



“Defeased Debt”: any Indebtedness of a Group Member that has been legally or
economically fully defeased by such Group Member in a manner that is reasonably
acceptable to the Administrative Agent.
“Disposition”: with respect to any property, any sale, sale and leaseback,
conveyance, transfer or other disposition thereof. The terms “Dispose” and
“Disposed of” shall have correlative meanings.
“Documentation Agent”: as defined in the preamble hereto.
“Dollar Equivalent”: on any date, with respect to any amount denominated in
Euro, Canadian Dollars or British Pound Sterling, the equivalent in Dollars that
may be purchased with such currency at the Spot Exchange Rate (determined as of
the most recent Calculation Date) with respect to such currency at such date.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States.
“Domestic Subsidiary Guarantor”: any Domestic Subsidiary of the Company that
guarantees the borrowing obligations of the Company and the Borrowing
Subsidiaries pursuant to the Security Documents.
“Eligible Assignee”: (a) a Lender, (b) an Affiliate of a Lender, (c) an Approved
Fund, and (d) any other Person (other than a natural person) approved by the
Administrative Agent; provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
legally-binding requirements of any Governmental Authority or other Requirements
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to hazardous substances) or the environment.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414 of the Code.
“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a non-exempt Prohibited Transaction; (c) any failure by any Pension Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 or
430 of the Code or Section 302 of ERISA) applicable to such Pension Plan,
whether or not waived; (d) the filing pursuant to Section 412 of the Code or
Section 303 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure by any Group Member or any ERISA Affiliate to make
any required contribution to a Multiemployer Plan; (e) the incurrence by any
Group Member or any ERISA Affiliate of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan, including but not limited
to the imposition of any Lien in favor of the PBGC or any Pension Plan; (f) a

 

8



--------------------------------------------------------------------------------



 



determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Title IV of ERISA);
(g) the receipt by any Group Member or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan under
Section 4042 of ERISA; (h) the incurrence by any Group Member or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan or Multiemployer Plan; or (i) the receipt by any Group
Member or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from a Group Member or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent, in Reorganization or in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA.
“Euro” or “€”: the single currency of participating member states of the
European Union.
“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars or Euro, as the case may be, for a period equal
to such Interest Period commencing on the first day of such Interest Period
appearing on the Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period. In the event that
such rate does not appear on the Reuters Screen LIBOR01 Page (or otherwise on
such screen), the “Eurocurrency Base Rate” shall be determined by reference to
such other comparable publicly available service for displaying Eurocurrency
rates as may be reasonably selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits or Euro deposits, as applicable,
at or about 11:00 A.M., Local Time, two Business Days prior to the beginning of
such Interest Period in the relevant interbank market where its Eurocurrency and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.
“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurocurrency Base Rate

     1.00 - Eurocurrency Reserve Requirements     
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

9



--------------------------------------------------------------------------------



 



“European Restructuring”: the restructuring of First Solar Holdings GmbH and its
existing subsidiaries, to be effected pursuant to a series of steps involving
the formation and capitalization of new Wholly Owned Subsidiaries of the
Company, intercompany transactions, investments and asset transfers, and mergers
and changes of legal form of certain Wholly Owned Subsidiaries of the Company,
with the result that, after giving affect thereto, (a) the German Borrower
(which will be the survivor of a merger involving the existing German Borrower)
is an indirect Wholly Owned Subsidiary of the Company organized in Germany,
(b) First Solar Holdings GmbH (or its successor) and its existing Restricted
Subsidiaries (or their successors), along with any Wholly Owned Subsidiaries of
the Company formed in connection with, and surviving after giving effect to,
such restructuring that are the direct or indirect parent of a Restricted
Subsidiary, are Restricted Subsidiaries of the Company owned, directly or
indirectly, by a newly-formed holding company (“European Holdco”) that is a
Restricted Subsidiary and (c) European Holdco and all such Restricted
Subsidiaries have guaranteed the Obligations of the German Borrower and complied
with Section 6.9.
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excluded Foreign Subsidiary”: as to the Obligations of any Borrower, any
Foreign Subsidiary in respect of which either (a) the pledge of all the Capital
Stock of such Subsidiary as Collateral for such Obligations or a guarantee
thereof or (b) the guaranteeing by such Subsidiary of such Obligations, would,
in the good faith judgment of the Company, result in adverse tax consequences to
the Company and its Subsidiaries or would not be permitted by applicable law.
“Excluded Taxes”: with respect to the Administrative Agent, any Lender, any
Issuing Lender or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or any other Loan Document or
Letter of Credit, (a) any Other Connection Taxes, (b) any withholding Taxes
imposed by a Requirement of Law in effect (including FATCA) at (and, in the case
of FATCA, including any regulations or official interpretations thereof issued
after) the time a Lender (other than an assignee under Section 2.20) becomes a
party hereto (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts with
respect to such withholding Tax under clause (a) of Section 2.17 or (c) Taxes
attributable to a Lender’s failure to comply with Section 2.17(g).
“Existing Credit Agreement”: as defined in the preamble hereto.
“Existing Lenders”: as defined in the preamble hereto.
“Existing Letters of Credit”: as defined in Section 3.1.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.
“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

10



--------------------------------------------------------------------------------



 



“Foreign Lender”: any Lender or Issuing Lender, (a) with respect to any Borrower
other than a U.S. Borrower and any Tax, that is treated as foreign by the
jurisdiction imposing such Tax, (b) with respect to any U.S. Borrower, (1) that
is not a “United States person” as defined by section 7701(a)(30) of the Code
(“US Person”), or (2) that is a partnership or other entity treated as a
partnership for United States federal income Tax purposes which is a US Person,
but only to the extent the beneficial owners (including indirect partners if its
direct partners are partnerships or other entities treated as partnerships for
United States federal income Tax purposes are US Persons) are not US Persons.
“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.
“Foreign Collateral Agreements”: the German Security Documents, the Singapore
Security Documents, and any other collateral agreement or guarantee required to
be executed and delivered by the Company, a Borrowing Subsidiary that is a
Foreign Subsidiary or a Foreign Subsidiary Guarantor after the Closing Date
pursuant to Section 6.9(c).
“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.
“Foreign Subsidiary”: any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Guarantor”: any Foreign Subsidiary that guarantees the
borrowing obligations of any Borrowing Subsidiary pursuant to the Security
Documents.
“Funding Office”: the U.S. Funding Office or the London Funding Office, as
applicable.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then,
upon notice by the Administrative Agent to the Company or vice versa, the
Company and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Company’s financial condition shall be the same after such Accounting Changes as
if such Accounting Changes had not been made. If any such notice is given with
respect to any Accounting Change then, until such time as such an amendment
shall have been executed and delivered by the Company, the Administrative Agent
and the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Change had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC, or any change in the
application thereof. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Company or any
Subsidiary at “fair value,” as defined therein.
“German Borrower”: First Solar Manufacturing GmbH or, upon consummation of the
European Restructuring, the survivor of a merger involving First Solar
Manufacturing GmbH.
“German Manufacturing Subsidiary”: First Solar Manufacturing GmbH.

 

11



--------------------------------------------------------------------------------



 



“German Security Documents”: the collective reference to: (i) the guarantee
entered into by First Solar Holdings GmbH, First Solar Manufacturing GmbH and
First Solar GmbH for the benefit of the Administrative Agent; (ii) the share
pledge agreements entered into by the Company and the Administrative Agent
relating to the Capital Stock of First Solar Holdings GmbH; (iii) the share
pledge agreement entered into by First Solar Holdings GmbH and the
Administrative Agent relating to the Capital Stock of First Solar GmbH; (iv) the
share pledge agreement entered into by First Solar Holdings GmbH and the
Administrative Agent relating to the Capital Stock of First Solar Manufacturing
GmbH; (v) the assignment agreement between First Solar Holdings GmbH as assignor
and the Administrative Agent as assignee relating to intercompany receivables
and other intercompany monetary claims; (vi) the assignment agreement between
First Solar GmbH as assignor and the Administrative Agent as assignee relating
to intercompany receivables and other intercompany monetary claims; (vii) the
assignment agreement between First Solar Manufacturing GmbH as assignor and the
Administrative Agent as assignee relating to intercompany receivables and other
intercompany monetary claims; (viii) the security trust agreement entered into
by the Company, First Solar Holdings GmbH, First Solar GmbH, First Solar
Manufacturing GmbH, as security grantors, and the Administrative Agent and
(ix) all other security documents under the laws of Germany delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government.
“Group Members”: the collective reference to the Company and the Restricted
Subsidiaries.
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
executed and delivered by the Company, attached as Exhibit A hereto, together
with the Acknowledgement and Confirmation of Guarantee and Collateral Agreement.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith; provided, that for purposes of Section 7.2(B) and the definition of
“Consolidated Total Debt” only, each Guarantee Obligation with respect to
Indebtedness of an Unrestricted Subsidiary or another Person that is not a Group
Member shall be valued at an amount equal to the maximum amount of obligations
that may be covered by such Guarantee Obligation, except for Specified Guarantee
Obligations.

 

12



--------------------------------------------------------------------------------



 



“Increase Date”: as defined in Section 2.3(a).
“Increasing Lender”: as defined in Section 2.3(a).
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current accounts payable), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8(e) only, the amount that would
be payable by such Person in respect of any Swap Agreement if such Swap
Agreement were terminated on such date (giving effect to any documented netting
agreements). The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
“Indemnified Taxes”: Taxes other than Excluded Taxes.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes.
“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Revolving Loan that
is an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.

 

13



--------------------------------------------------------------------------------



 



“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months thereafter,
as selected by the Company (on its own behalf or on behalf of any other
Borrower) in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such
Eurocurrency Loan and ending one, two, three or six months thereafter, as
selected by the Company (on its own behalf or on behalf of any other Borrower)
by irrevocable notice to the Administrative Agent not later than 1:00 P.M.,
Local Time, on the date that is three Business Days prior to the last day of the
then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(ii) the Company (on its own behalf or on behalf of any other Borrower) may not
select an Interest Period that would extend beyond the Revolving Termination
Date; and
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Issuing Lender”: each of JPMorgan Chase Bank N.A. and any other Lender approved
by the Administrative Agent and the Company that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder, or any of their respective
affiliates, in each case in its capacity as issuer of any Letter of Credit. Each
reference herein to “the Issuing Lender” shall be deemed to be a reference to
the relevant Issuing Lender.
“L/C Commitment”: an amount at any time equal to the Total Revolving Commitments
at such time.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5 (in each case based on the Dollar
Equivalent thereof with respect to Letters of Credit denominated in a currency
other than Dollars).
“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Lenders other than the applicable Issuing Lender.
“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
“Letters of Credit”: as defined in Section 3.1(a).
“Lien”: any mortgage, pledge, hypothecation, deposit arrangement, encumbrance,
lien (statutory or other), charge or other security interest or any preference,
priority or any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing.

 

14



--------------------------------------------------------------------------------



 



“Liquidity Availability”: on any date of determination, an amount equal to
(x) the unrestricted cash and Cash Equivalents of the Company and its Restricted
Subsidiaries (which in any event shall exclude any cash and Cash Equivalents of
any Restricted Subsidiary to the extent that, on such date of determination,
encumbrances or restrictions permitted pursuant to Section 7.13(vi) would
prevent the distribution or other transfer of such cash or Cash Equivalents by
such Restricted Subsidiary to the Company) minus (y) to the extent otherwise
included therein the amount of any such cash or Cash Equivalents used to defease
any Defeased Debt.
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.
“Loan Party”: each Group Member that is a Borrower or a Subsidiary Guarantor.
“Local Time”: with respect to (i) fundings, continuations, payments and
prepayments for the account of the Company in Dollars or Canadian Dollars, New
York City time, and (ii) all other fundings, continuations, payments and
prepayments, London, England, time.
“London Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its London funding office by written notice to the
Company and the Lenders.
“Malaysian Facility Agreement”: the Facility Agreement dated as of May 6, 2008
between the Malaysian Manufacturing Subsidiary, as borrower, and IKB Deutsche
Industriebank AG, as arranger, as amended, modified or supplemented from time to
time.
“Malaysian Manufacturing Subsidiary”: First Solar Malaysia Sdn. Bhd.
“Manufacturing Subsidiary”: any Subsidiary of the Company primarily engaged in
the business of manufacturing or selling solar modules using a thin film
semiconductor technology, and any Subsidiary of the Company holding the Capital
Stock of any such Subsidiary.
“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (b) the Company’s ability to perform its
obligations with respect to this Agreement or any of the other Loan Documents or
(c) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
“Multiemployer Plan”: any employee pension benefit plan that is a multiemployer
plan as defined in Section 4001(a)(3) of ERISA.

 

15



--------------------------------------------------------------------------------



 



“New Lender Supplement”: a supplement substantially in the form of Exhibit C
pursuant to which an Assuming Lender shall become a Lender for all purposes and
to the same extent as if originally a party hereto.
“Notes”: the collective reference to any promissory note evidencing Loans.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the applicable Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrowers to the Administrative Agent or to any Lender (or,
in the case of Specified Swap Agreements, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit or any
Specified Swap Agreement, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrowers pursuant hereto) or
otherwise.
“Other Taxes”: all present or future stamp, court or documentary Taxes and any
other excise, property, intangible, recording, filing or similar Taxes which
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document or Letter of
Credit, including any interest, additions to tax or penalties applicable
thereto.
“Other Connection Taxes”: with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising solely from such recipient having executed, delivered, or become a party
to, performed its obligations or received payments under, received or perfected
a security interest under, sale or assignment of an interest in any Loan or Loan
Document, engaged in any other transaction pursuant to, or enforced, any Loan
Documents).
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Pension Plan”: any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Group Member or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in section 3(5) of ERISA.
“Permitted Acquisition”: any Acquisition; provided that (i) at the time thereof
and after giving effect thereto no Default or Event of Default shall have
occurred and be continuing (including as a result of any non-compliance with
Section 7.1(c)), and (ii) the Company and its Restricted Subsidiaries would be
in compliance with Section 7.1(a) and (b) for the most recent calculation period
and as of the last day thereof, calculated as if such Acquisition (and any other
Acquisition consummated since the first day of such calculation period) and any
planned financing (including equity financing) therefor had been completed on
the first day of such calculation period.

 

16



--------------------------------------------------------------------------------



 



“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA), and any
plan which is both an employee welfare benefit plan and an employee pension
benefit plan, and in respect of which any Group Member or any ERISA Affiliate is
an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).
“Prohibited Transaction”: as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code.
“Properties”: as defined in Section 4.17(a).
“Refunded Swingline Loans”: as defined in Section 2.5(b).
“Register”: as defined in Section 10.6(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the applicable Borrower to
reimburse the applicable Issuing Lender pursuant to Section 3.5 for amounts
drawn under Letters of Credit.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period referred to in
Section 4043(c) of ERISA has been waived with respect to a Pension Plan.
“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Revolving Commitments then in effect and (b) thereafter, the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

17



--------------------------------------------------------------------------------



 



“Responsible Officer”: the chief executive officer, president, chief financial
officer or treasurer of the Company, but in any event, with respect to financial
matters, the chief financial officer or treasurer of the Company.
“Restricted Payments”: as defined in Section 7.6.
“Restricted Subsidiary”: each Manufacturing Subsidiary and each other Subsidiary
of the Company listed as such on Schedule 1.1B or designated by the Company as a
Restricted Subsidiary pursuant to Section 6.10. Neither any Subsidiary Guarantor
in existence on the Closing Date nor any Borrowing Subsidiary shall be
designated as an Unrestricted Subsidiary at any time that it remains a
Subsidiary Guarantor or Borrowing Subsidiary. A Subsidiary of an Unrestricted
Subsidiary shall not be designated as a Restricted Subsidiary. A Restricted
Subsidiary shall always be a direct Subsidiary of the Company or another
Restricted Subsidiary or of a combination thereof for so long as it is a
Restricted Subsidiary. Schedule 4.15 sets forth the Restricted Subsidiaries as
of the Closing Date.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of
Credit, as such commitment may be changed from time to time pursuant to the
terms hereof (including any increase in the Revolving Commitments pursuant to
Section 2.3). The initial amount of each Lender’s Revolving Commitment is set
forth opposite such Lender’s name on Schedule 1.1A or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as applicable.
The original amount of the total Revolving Commitments is $600,000,000.
“Revolving Commitment Increase”: as defined in Section 2.3(a).
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date or earlier termination of the Revolving
Commitments.
“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding that are denominated in Dollars, (b) the Dollar
Equivalent at such time of the aggregate principal amount of all Revolving Loans
held by such Lender then outstanding that are denominated in Euro, (c) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding and
(d) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.
“Revolving Loans”: as defined in Section 2.1(a).
“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Extensions of Credit then outstanding constitutes of the
aggregate principal amount of the Revolving Extensions of Credit then
outstanding.
“Revolving Termination Date”: October 15, 2015.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Foreign Collateral Agreements and all other security documents
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

 

18



--------------------------------------------------------------------------------



 



“Singapore Security Documents”: the collective reference to (i) the charge of
company shares deed between the Company, as Chargor, and the Administrative
Agent relating to the pledge of 66 percent of the Capital Stock of First Solar
FE Holdings Pte. Ltd. and (ii) all other security documents under the laws of
Singapore delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.
“Specified Guarantee Obligation”: a Guarantee Obligation in respect of
Indebtedness of an Unrestricted Subsidiary which is a Wholly-Owned Subsidiary
of, or otherwise controlled by, the Company or any of its Restricted
Subsidiaries, the terms of which (a) provide that, in the event of any exercise
of remedies upon an event of default in respect of such Indebtedness or
following any notice by the Administrative Agent to the holders of such
Indebtedness (or to an agent, trustee or other representative for them) that an
Event of Default hereunder has occurred and is continuing, such Guarantee
Obligation shall be limited to an amount not exceeding (i) Indebtedness and
other obligations covered by such Guarantee Obligation that are outstanding or
accrued and owing at the time of such exercise of remedies or such notice, as
the case may be, (ii) accrued interest on the amount referred to in clause
(i) to the date of payment and (iii) costs of collection under such Guarantee
Obligation (or a substantially similar limitation that may be approved by the
Administrative Agent) or (b) are otherwise reasonably satisfactory to the
Administrative Agent.
“Specified Restricted Subsidiary”: a Restricted Subsidiary of the Company listed
in Schedule 1.1B.
“Specified Swap Agreement”: (a) the Swap Agreements set forth in Schedule 1.1C
and (b) any other Swap Agreement in respect of interest rates, currency exchange
rates or commodity prices entered into by the Company or any Subsidiary
Guarantor and any Person that is a Lender or an affiliate of a Lender at the
time such Swap Agreement is entered into so long as the Company has agreed in
writing with the applicable Lender or affiliate that such Swap Agreement shall
constitute a Specified Swap Agreement for purposes of the Loan Documents.
“Spot Exchange Rate”: on any day (i) with respect to Euro, the spot rate at
which Dollars are offered on such day by JPMorgan Chase Bank, N.A. in London for
Euro at approximately 11:00 A.M. London time for delivery two Business Days
later and (ii) with respect to any other foreign currency, the spot rate at
which Dollars are offered on such day by JPMorgan Chase Bank, N.A. in the market
where its foreign currency exchange operations are then being conducted for such
foreign currency, at approximately 11:00 A.M. Local Time, for delivery two
Business Days later. For purposes of determining the Spot Exchange Rate in
connection with Euro-denominated Loans, such spot exchange rate shall be
determined as of the Calculation Date for such Loan with respect to transactions
in Euro that will settle on the date of such Loan.
“State of Ohio Facility Agreements”: the credit facility agreements entered into
by (i) the Director of Development of the State of Ohio and the Company, dated
as of December 1, 2003 and (ii) the Director of Development of the State of
Ohio, the Company and First Solar Property, LLC, dated as of July 1, 2005, in
each case as amended, modified or supplemented from time to time.  
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.

 

19



--------------------------------------------------------------------------------



 



“Subsidiary Guarantors”: the collective reference to the Domestic Subsidiary
Guarantors and the Foreign Subsidiary Guarantors.
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any of
its Subsidiaries shall be a “Swap Agreement”.
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.4 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.
“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.
“Swingline Loans”: as defined in Section 2.4.
“Swingline Participation Amount”: as defined in Section 2.5.
“Syndication Agent”: as defined in the preamble hereto.
“Systems Subsidiary”: any Subsidiary of the Company primarily engaged in the
business of providing solar electricity solutions.
“TARGET Settlement Day”: any day on which the Trans-European Automated Real Time
Gross Settlement Express Transfer System (or, if such clearing system ceases to
be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in Euro.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

 

20



--------------------------------------------------------------------------------



 



“United States”: the United States of America.
“Unrestricted Subsidiary”: any Subsidiary of the Company that is not a
Restricted Subsidiary.
“U.S. Borrower”: any Borrower that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“U.S. Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its U.S. funding office by written notice to the Company
and the Lenders.
“U.S. Tax Compliance Certificate”: as defined in Section 2.17(g).
“Walton Interests”: any of (i) S. Robson Walton, Jim C. Walton, Alice L. Walton,
the Estate of John T. Walton, JCL Holdings LLC and JTW Trust No.1 UAD 9/19/02,
(ii) a parent, brother, sister or lineal descendent of the individuals named in
clause (i), (iii) the spouse of any individual identified in (i) or (ii),
(iv) the estate or any guardian, custodian or other legal representative of any
individual identified in clauses (i) through (iii), (v) any trust established
solely for the benefit of any one or more of the individuals identified in
clauses (i) through (iii), and (vi) any Person all of the equity interests in
which are beneficially owned, directly or indirectly, by any one or more of the
Persons identified in clauses (i) through (v).
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Company.
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
“Withholding Agent”: any Loan Party and the Administrative Agent.
1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the use of the word
“consolidated” in any accounting or financial term that refers to the Company
and its Restricted Subsidiaries shall be construed as to exclude in any
calculation of the amount represented by such term any results, charges,
expenses, liabilities or other accounting or financial attributes of the
Unrestricted Subsidiaries as of the date or for the period such amount is being
determined, but the foregoing shall not apply to the use of “consolidated” in
Section 4.1, 5.1(b), 6.1 or similar contexts referring to financial statements,
(iii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iv) the word “incur” shall be
construed to mean incur, create, issue, assume or become liable in respect of
(and the words “incurred” and “incurrence” shall have correlative meanings),
(v) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, (vi) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time and (vii) references to any Person shall be
construed to include such Person’s successors and assigns permitted hereunder
and, in the case of any Governmental Authority, any other Governmental Authority
that shall have succeeded to any and all functions thereof.

 

21



--------------------------------------------------------------------------------



 



(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
2.1 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Lender severally agrees to make revolving credit loans denominated in Dollars or
Euro (“Revolving Loans”) to the Company or any Borrowing Subsidiary from time to
time during the Revolving Commitment Period in an aggregate principal amount for
all the Borrowers at any one time outstanding which will not result in such
Lender’s aggregate Revolving Extensions of Credit exceeding such Lender’s
Revolving Commitment. During the Revolving Commitment Period the Company and
each Borrowing Subsidiary may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Revolving Loans denominated
in Dollars may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the Company (on its own behalf or on behalf of the other
Borrowers) and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.10. The Revolving Loans denominated in Euro shall be
Eurocurrency Loans.
(b) The Company and each Borrowing Subsidiary shall repay all its outstanding
Revolving Loans on the Revolving Termination Date.
2.2 Procedure for Revolving Loan Borrowing. Each Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Company (on behalf of such Borrower) shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (a) 11:00 A.M., Local Time, three Business Days
prior to the requested Borrowing Date, in the case of Eurocurrency Loans or ABR
Loans borrowed by a Borrowing Subsidiary, or (b) 1:00 P.M., Local Time, one
Business Day prior to the requested Borrowing Date, in the case of ABR Loans
borrowed by the Company) (provided that any such notice of a borrowing of ABR
Loans under the Revolving Commitments to finance payments required by
Section 3.5 may be given not later than 12:00 P.M., New York City time, on the
date of the proposed borrowing), specifying (i) the amount and Type of Revolving
Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in the case of
Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor, (iv) the location
and number of the account to which funds are to be disbursed, (v) the currency
of the Revolving Loans to be borrowed, and (vi) the applicable Borrower. Each
borrowing under the Revolving Commitments shall be in an initial amount equal to
(x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the
then aggregate Available Revolving Commitments are less than $1,000,000 or not a
whole multiple of $1,000,000, the amount thereof) and (y) in the case of
Eurocurrency Loans,

 

22



--------------------------------------------------------------------------------



 



$5,000,000 or €5,000,000, as applicable, or a whole multiple of $1,000,000 or
€1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the applicable Borrower, borrowings in Dollars under the Revolving
Commitments that are ABR Loans in other amounts pursuant to Section 2.5. Upon
receipt of any such notice from the Company, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the applicable Borrower at the applicable Funding Office on the
Borrowing Date requested by the Company in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the
applicable Borrower by the Administrative Agent crediting the account of the
applicable Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent. If no election as to the currency
of a Revolving Loan is specified in any such notice, then the requested
Revolving Loan shall be denominated in Dollars. If no election as to the Type of
Revolving Loan is specified in any such notice, then the requested Revolving
Loan shall be a Eurocurrency Loan. If no Interest Period with respect to any
Eurocurrency Loan is specified in any such notice, then the Company shall be
deemed to have selected an Interest Period of one month’s duration.
2.3 Increase in Revolving Commitments. (a) The Company may, at any time, by
means of a notice to the Administrative Agent, request that the aggregate
Revolving Commitments be increased (a “Revolving Commitment Increase”) as of the
date specified in such notice (the “Increase Date”) by (i) increasing the
Revolving Commitment of one or more Lenders that have agreed to such increase
(an “Increasing Lender”) (it being understood that no Lender shall have an
obligation to increase its Revolving Commitment pursuant to this Section 2.3)
and/or (ii) adding one or more lenders (an “Assuming Lender”) as a party hereto
with a Revolving Commitment in an amount agreed to by such Assuming Lender;
provided that (A) in no event shall the aggregate amount of the aggregate
Revolving Commitments exceed $750,000,000 after giving effect to any such
increase and (B) the Revolving Commitment of each such Assuming Lender shall be
in an amount of $10,000,000 or more.
(b) On each Increase Date, (x) each Assuming Lender that has agreed to
participate in the requested Revolving Commitment Increase in accordance with
Section 2.3(a) shall become a Lender party to this Agreement with a Revolving
Commitment in the amount set forth in its New Lender Supplement, (y) the
Revolving Commitment of each Increasing Lender for such requested Revolving
Commitment Increase shall be increased by the amount set forth in its Commitment
Increase Supplement as provided in clause (b)(ii)(B) below, and
(z) participating interests in then outstanding Letters of Credit shall be
reallocated to reflect the respective Revolving Percentages of the L/C
Obligations of the Lenders from time to time; provided that:
(i) on such Increase Date, the conditions in Section 5.2 shall be satisfied and
the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Company, dated such Increase Date, to the effect that
such conditions are satisfied; and
(ii) on or before such Increase Date, the Administrative Agent shall have
received the following, each dated such Increase Date: (A) such documents or
legal opinions as the Administrative Agent may reasonably request in connection
with such Revolving Commitment Increase (of the nature referred to in paragraphs
(g) and (h) of Section 5.1); (B) a Commitment Increase Supplement duly executed
by each Increasing Lender (if any) and each Borrower and the Administrative
Agent, substantially in the form of Exhibit D (each a “Commitment Increase
Supplement”); and (C) a New Lender Supplement executed by each Assuming Lender
(if any).

 

23



--------------------------------------------------------------------------------



 



On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence, the Administrative Agent shall notify the
Lenders (including each Assuming Lender) and the Company of the occurrence of
the Revolving Commitment Increase to be effected on such Increase Date and shall
record in the Register the relevant information with respect to each Increasing
Lender and each Assuming Lender. If any Revolving Loans are outstanding, each
Increasing Lender and each Assuming Lender shall, before 2:00 P.M. (New York
City time) on the Increase Date, make available for the account of its
applicable lending office to the Administrative Agent, in same day funds, an
amount in Dollars and Euro to be distributed to the other Lenders as prepayments
for the account of their respective applicable lending offices such that the
amount of the outstanding Loan owing to each Lender in each borrowing after
giving effect to such distribution equals such Lender’s ratable portion of the
Loans then outstanding thereafter (calculated based on its Revolving Commitment
as a percentage of the aggregate Revolving Commitments outstanding after giving
effect to the relevant Revolving Commitment Increase, and including the Dollar
Equivalent of any Loans denominated in Euro), unless other arrangements
satisfactory to the Administrative Agent and the Company are made in order to
achieve ratable treatment.
2.4 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Company and the Borrowing Subsidiaries under the Revolving Commitments from
time to time during the Revolving Commitment Period by making swing line loans
denominated in Dollars (“Swingline Loans”) to the Company or any Borrowing
Subsidiary; provided that (i) the Borrowers shall not request and the Swingline
Lender shall not make any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the aggregate principal amount of Swingline Loans would
exceed the Swingline Commitment then in effect (notwithstanding that the
Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans, may exceed the Swingline Commitment
then in effect) and (ii) the Borrowers shall not request, and the Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the aggregate amount of the Available Revolving
Commitments would be less than zero. During the Revolving Commitment Period, the
Company and each Borrowing Subsidiary may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be ABR Loans only.
(b) The applicable Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan made to it on the earlier of the
Revolving Termination Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least two Business
Days after such Swingline Loan is made.
2.5 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Company or a Borrowing Subsidiary desires that the Swingline
Lender make Swingline Loans, the Company (on its own behalf or on behalf of such
Borrowing Subsidiary, as the case may be) shall give the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 1:00 P.M., New
York City time, on the proposed Borrowing Date), specifying (i) the amount to be
borrowed, (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period), (iii) the location and number of the
account to which funds are to be disbursed, which shall comply with the
requirements of clause (b) below and (iv) the applicable Borrower. Each
borrowing under the Swingline Commitment shall be in an amount equal to $500,000
or a whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the applicable Funding Office an amount in immediately available funds
equal to the amount of the Swingline Loan to be made by the Swingline Lender.
The Administrative Agent shall make the proceeds of such Swingline Loan
available to the applicable Borrower on such Borrowing Date by depositing such
proceeds in the account of such Borrower with the Administrative Agent on such
Borrowing Date in immediately available funds.

 

24



--------------------------------------------------------------------------------



 



(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the applicable Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender (with a copy to the Company) no later
than 12:00 Noon, New York City Time, request each Lender to make, and each
Lender hereby agrees to make, a Revolving Loan, in an amount equal to such
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the applicable Funding Office in
immediately available funds, not later than 10:00 A.M., New York City Time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. If the Administrative Agent shall notify the Company that the
amounts received from the Lenders are not sufficient to repay in full such
Refunded Swingline Loans, the Company shall pay such shortfall to the
Administrative Agent within two (2) Business Days after receipt of such notice.
Each of the Company and the Borrowing Subsidiaries irrevocably authorizes the
Swingline Lender to charge its accounts with the Administrative Agent in order
to pay any such shortfall remaining outstanding after such two following
Business Days.
(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.5(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the applicable Borrower or if
for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.5(b),
each Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.8(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.
(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
(e) Each Lender’s obligation to make the Loans referred to in Section 2.5(b) and
to purchase participating interests pursuant to Section 2.5(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right that such
Lender or such Borrower may have against the Swingline Lender, such Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of such Borrower or the Company, (iv) any breach of
this Agreement or any other Loan Document by any of the Borrowers, any other
Loan Party or any other Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

25



--------------------------------------------------------------------------------



 



2.6 Commitment Fees, etc. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee in Dollars for the period
from and including the Closing Date to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.
(b) The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
2.7 Termination or Reduction of Revolving Commitments. The Company shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in a minimum
amount equal to $10,000,000 or a whole multiple of $5,000,000 in excess thereof,
and shall reduce permanently the Revolving Commitments then in effect.
2.8 Optional Prepayments. Each Borrower may at any time and from time to time
prepay its Loans, in whole or in part, without premium or penalty, upon
irrevocable notice of the Company (on its own behalf or on behalf of any other
Borrower) delivered to the Administrative Agent no later than 1:00 P.M., Local
Time, three Business Days prior thereto, in the case of Eurocurrency Loans, and
no later than 1:00 P.M., New York City time, one Business Day prior thereto, in
the case of ABR Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurocurrency Loans or ABR Loans;
provided, that if a Eurocurrency Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the applicable Borrower shall
also pay any amounts owing pursuant to Section 2.18. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans and Swingline Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Revolving Loans shall
be in an aggregate principal amount of $5,000,000 or €5,000,000 or a whole
multiple of $1,000,000 or €1,000,000 in excess thereof. Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof. Notwithstanding the foregoing, the Company may revoke or
postpone any notice of prepayment if such prepayment would have resulted from a
refinancing of the Loans or proceeds from another transaction, which refinancing
or transaction shall not be consummated or otherwise shall be delayed.
2.9 Mandatory Prepayments. If on any Calculation Date, the Total Revolving
Extensions of Credit exceeds 105% of the Total Revolving Commitments then in
effect, the Company shall (or shall cause any Borrowing Subsidiary to), within
three Business Days after the Administrative Agent gives notice of such excess
to the Company, (i) repay such of the outstanding Loans in an aggregate
principal amount or (ii) cash collateralize a portion of the L/C Obligations in
an amount, such that, after giving effect thereto, the Total Revolving
Extensions of Credit (as reduced by any amount of L/C Obligations that have been
cash collateralized pursuant to this Section 2.9 or otherwise) does not exceed
the Total Revolving Commitments.

 

26



--------------------------------------------------------------------------------



 



2.10 Conversion and Continuation Options. (a) The Company (on its own behalf or
on behalf of any other Borrower) may elect from time to time to convert
Eurocurrency Loans denominated in Dollars to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., Local Time, on the Business Day preceding the proposed conversion
date. The Company (on its own behalf or on behalf of any other Borrower) may
elect from time to time to convert ABR Loans to Eurocurrency Loans or to convert
Eurocurrency Loans into Eurocurrency Loans having a different Interest Period by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., Local Time, on the third Business Day preceding the
proposed conversion date (which notice shall specify the length of the initial
Interest Period therefor), provided that no ABR Loan may be converted into a
Eurocurrency Loan and no Eurocurrency Loan may be converted into a Eurocurrency
Loan having a different Interest Period when any Event of Default has occurred
and is continuing and the Administrative Agent or the Required Lenders have
determined in its or their sole discretion and notified the Company not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Company (on its own
behalf or on behalf of any other Borrower) giving irrevocable notice to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans, (i) provided that no Eurocurrency Loan
denominated in Dollars may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion and notified the Company
not to permit such continuations and, and provided, further, that if the Company
(on its own behalf or on behalf of any other Borrower) shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period and (ii) provided that no Eurocurrency Loan denominated in Euro
may be continued with an Interest Period in excess of one month when any Event
of Default has occurred and is continuing and the Administrative Agent has or
the Required Lenders have determined in its or their sole discretion and
notified the Company as to permit such continuation, and provided further that
if the Company (on its own behalf or on behalf of any other Borrower) shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the immediately preceding proviso such
Euro-denominated Loans shall be automatically continued as Eurocurrency Loans
having an Interest Period of one month. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
(c) No Revolving Loans made in Dollars may be converted into Revolving Loans
denominated in Euro, and no Revolving Loans denominated in Euro may be converted
into Revolving Loans denominated in Dollars. For the avoidance of doubt,
Revolving Loans denominated in Dollars or Euro shall be repaid or prepaid in
such currency.
2.11 Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $5,000,000 or €5,000,000 or a whole
multiple of $1,000,000 or €1,000,000 in excess thereof and (b) no more than ten
Eurocurrency Tranches shall be outstanding at any one time.
2.12 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

27



--------------------------------------------------------------------------------



 



(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations in Dollars, the rate
applicable to ABR Loans plus 2% or, in the case of Reimbursement Obligations in
any currency other than Dollars, at the Alternate Currency Overnight Rate plus
2% and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans plus 2% or, in the case of amounts
determined in any currency other than Dollars, at the Alternate Currency
Overnight Rate plus 2%, in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).
(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
2.13 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to (i) ABR Loans the rate of interest on
which is calculated on the basis of the Prime Rate and (ii) interest and fees
payable hereunder denominated in British Pound Sterling, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Company and the relevant Lenders of each determination of
a Eurocurrency Rate, or of a rate for an amount owing in a currency other than
Dollars. Any change in the interest rate on a Loan resulting from a change in
the ABR or the Eurocurrency Reserve Requirements shall become effective as of
the opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Company and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).
2.14 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period, or
(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurocurrency Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

28



--------------------------------------------------------------------------------



 



the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and the relevant Lenders as soon as practicable thereafter. If such
notice is given and until such notice has been withdrawn by the Administrative
Agent any request by the Company (on its own behalf or on behalf of any other
Borrower) for a Eurocurrency Loan of the affected type or in the affected
currency, or a conversion to or continuation of a Eurocurrency Loan of the
affected type or if the affected currency, pursuant to Sections 2.2 and 2.10(b),
shall be deemed rescinded; provided that in the circumstances giving rise to
such notice affect only one currency, then Eurocurrency Loans in the other
currency shall be permitted.
2.15 Pro Rata Treatment and Payments. (a) Each borrowing by a Borrower from the
Lenders hereunder, each payment on account of any commitment fee and any
reduction of the Revolving Commitments of the Lenders shall be made pro rata
according to the respective Revolving Percentages of the relevant Lenders.
(b) Each payment (including each prepayment) by a Borrower on account of
principal of and interest on its Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of such Revolving
Loans then held by the Lenders.
(c) All payments (including prepayments) to be made by a Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., Local Time,
on the due date thereof to the Administrative Agent, for the account of the
Lenders, at the relevant Funding Office, in Dollars (with respect to Obligations
denominated in Dollars), Canadian Dollars (with respect to Obligations
denominated in Canadian Dollars), British Pound Sterling (with respect to
Obligations denominated in British Pound Sterling) and Euro (with respect to
Obligations denominated in Euro), and in immediately available funds. The
Administrative Agent shall distribute such payments to each relevant Lender
promptly upon receipt in like funds as received, net of any amounts owing by
such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurocurrency Loans) becomes due and payable on a day other than
a Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurocurrency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.
(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to (i) in the case of amounts denominated in Dollars, the greater of
(x) the Federal Funds Effective Rate and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent or (ii) in the case of amounts denominated
in Euro at the rate per annum determined by the Administrative Agent to
represent its cost of overnight or short-term funds in Euro. A certificate of
the Administrative Agent submitted to any Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to (i) in the case
of amounts denominated in Dollars, ABR Loans or (ii) in the case of amounts
denominated in Euro at the rate per annum determined by the Administrative Agent
to represent its cost of overnight or short-term funds in Euro plus the
Applicable Margin for Eurocurrency Loans, on demand, from the applicable
Borrower.

 

29



--------------------------------------------------------------------------------



 



(e) Unless the Administrative Agent shall have been notified in writing by the
Company (on its own behalf or on behalf of any other Borrower) prior to the date
of any payment due to be made by the applicable Borrower hereunder that the
applicable Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the applicable Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the applicable Borrower within three Business Days after
such due date, the Administrative Agent shall be entitled to recover, on demand,
from each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to (i) in the case of amounts denominated in Dollars, the daily average
Federal Funds Effective Rate and (ii) in the case of amounts denominated in
Euro, at the rate per annum determined by the Administrative Agent to represent
its cost of overnight or short term funds in Euro. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
applicable Borrower.
(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.5(b), 2.5(c), 2.15(e) or 3.4(a), unless subject to a good
faith dispute, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision of this Agreement), apply any amounts
thereafter received by the Administrative Agent, the Swingline Lender or the
Issuing Lender hereunder for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
2.16 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
(i) shall subject any Lender or the Issuing Lender to any (or any increase in
any) Other Connection Taxes with respect to this Agreement or any other Loan
Document, any Letter of Credit, or any participation in a Letter of Credit or
any Loan made or Letter of Credit issued by it, except any such Taxes imposed on
or measured by its net income or profits (however denominated) or franchise
taxes imposed in lieu of net income or profits taxes;
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or
(iii) shall impose on such Lender any other condition (other than with respect
to Taxes);

 

30



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans (or, in the case of clause (i), any
Loan, any Letter of Credit, or any participation in a Letter of Credit or any
Loan made or Letter of Credit issued by it) or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the applicable Borrower shall promptly pay such
Lender, promptly following its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable;
provided that notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in a Requirement of Law, regardless of the date enacted,
adopted or issued. If any Lender becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the applicable
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Company (with a copy to the Administrative Agent) of a written
request therefor, the Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Company (with a copy to the Administrative Agent)
shall be conclusive in the absence of manifest error. Notwithstanding anything
to the contrary in this Section, the applicable Borrower shall not be required
to compensate a Lender pursuant to this Section for any amounts incurred more
than nine months prior to the date that such Lender notifies the Company of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Company pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
2.17 Taxes. (a) Any and all payments by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document or Letter of Credit shall
be made free and clear of and without reduction or withholding for any Taxes
unless such withholding is required by any Requirement of Law. If any
Withholding Agent determines, in its sole discretion exercised in good faith,
that it (or in the case of any Lender that is treated as a partnership for U.S.
federal income Tax purposes, by such Lender for the account of any of its direct
or indirect beneficial owners) is so required to deduct and withhold Taxes, then
such Withholding Agent (or such Lender, if applicable) may so deduct and
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required withholdings or
deductions (including withholdings or deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender, any Issuing Lender
or its beneficial owner, as the case may be, receives an amount equal to the sum
it would have received had no such withholdings or deductions been made.
(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay, or at the option of the Administrative Agent timely reimburse it for
the payment of any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

31



--------------------------------------------------------------------------------



 



(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable by the Administrative Agent, such Lender (or its beneficial owner) or
the Issuing Lender, as the case may be, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error.
(d) Within 10 days after demand therefor, each Lender shall indemnify the
Administrative Agent (or any Loan Party) for the full amount of any Taxes (or in
the case of a Loan Party, any Excluded Taxes) attributable to such Lender that
are payable or paid by the Administrative Agent or such Loan Party (provided
that, with respect to the Administrative Agent, only to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
and together with reasonable expenses arising therefrom or with respect thereto.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent or the Loan Parties, as applicable, shall be
conclusive absent manifest error.
(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(f) [Reserved]
(g) (i) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to payments hereunder or under any other
Loan Document or Letter of Credit shall deliver to the Borrower (with a copy to
the Administrative Agent or, in the case of a Participant, to the Administrative
Agent and the Lender from which the related Participation shall have been
purchased), at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law (if any) as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, in the case of any
withholding Tax other than the U.S. federal withholding Tax, the completion,
execution and submission of such forms shall not be required if (1) in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender and (2) in the case of
German withholding Tax, such forms are not substantially similar to forms
prescribed by applicable law as of the date hereof for exemption from or
reduction of German withholding Tax.

 

32



--------------------------------------------------------------------------------



 



(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower, each Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent or, in
the case of a Participant, to the Administrative Agent and the Lender from which
the related participation shall have been purchased (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent), whichever of the
following is applicable:

  (A)   in the case of a Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Code, two properly completed and duly signed copies
of Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is exempt from U.S. federal withholding tax,

  (B)   duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income Tax treaty to which the United States of
America is a party,

  (C)   duly completed copies of Internal Revenue Service Form W-8ECI,

  (D)   in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit H to the effect that (A) such Foreign
Lender is not (1) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (B) the interest payment in
question is not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN,

  (E)   to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or

  (F)   any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower and the Administrative Agent to determine
the withholding or deduction required to be made

 

33



--------------------------------------------------------------------------------



 



(iii) In addition to the foregoing, if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of the preceding sentence, FATCA shall include any amendments thereto
and any regulations or official interpretations thereof.
(iv) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and the
Administrative Agent in writing of its legal inability to do so.
(h) If the Administrative Agent, a Lender or the Issuing Lender determines, in
its sole discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified pursuant to this Section
(including additional amounts paid by any Loan Party pursuant to this Section),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes with respect to such refund) of the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to the receipt of such refund), provided that such
indemnifying party, upon the request of the Administrative Agent, such Lender or
the Issuing Lender, agrees to repay the amount paid over pursuant to this
Section 2.17(h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Lender in the event the Administrative Agent, such Lender or the Issuing
Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
any Issuing Lender or Lender be required to pay any amount to any Loan Party the
payment of which would place the Issuing Lender or such Lender in a less
favorable net after-Tax position than the Issuing Lender or such Lender would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This paragraph shall not be construed to
require the Administrative Agent, the Issuing Lender or any Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.
(i) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

34



--------------------------------------------------------------------------------



 



2.18 Indemnity. Each Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by such Borrower in making a borrowing of,
conversion into or continuation of Eurocurrency Loans after the Company has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by such Borrower in making any prepayment of or
conversion from Eurocurrency Loans after the Company has given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurocurrency Loans, or a conversion of Eurocurrency Loans into
Eurocurrency Loans with a different Interest Period, on a day that is not the
last day of an Interest Period with respect thereto. Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurocurrency market. A certificate as to any
amounts payable pursuant to this Section submitted to the Company by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
2.19 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16 or 2.17(a) with respect
to such Lender, it will, if requested by the Company, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to Section 2.16
or 2.17(a). Each Lender may at any time and for any period, by notice to the
Administrative Agent and the Company, designate another lending office
(including an Affiliate of a Lender) for any Loans so long as such designation
would not give rise to any additional obligation on the part of any Borrower
under Section 2.16 or 2.17(a).
2.20 Replacement of Lenders. The Company shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.16 or 2.17(a), (b) is a Defaulting Lender, or (c) does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby and with respect
to which the Required Lenders shall have granted their consent, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.19 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.16 or 2.17(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) each applicable Borrower shall be
liable to such replaced Lender under Section 2.18 if any Eurocurrency Loan owing
to such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (vi) the replacement financial institution
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the replaced Lender shall be deemed to
have consented to an Assignment and Acceptance and shall not be required to
execute an Assignment and Acceptance), (viii) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Section 2.16 or 2.17(a), as the case may be, and
(ix) any such replacement shall not be deemed to be a waiver of any rights that
any Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

 

35



--------------------------------------------------------------------------------



 



2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.6;
(b) the Revolving Commitments and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder, provided that any waiver,
amendment or modification requiring the consent of all Lenders shall require the
consent of such Defaulting Lender, and any waiver, amendment or modification
requiring the consent of any affected Lender or all affected Lenders or such
Lender shall require the consent of such Defaulting Lender that is an affected
Lender or such Lender;
(c) if any Swingline Loans or L/C Obligations exists at the time a Lender
becomes a Defaulting Lender then:
(i) all or any part of such Swingline Loans and L/C Obligations shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Extensions of Credit does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set
forth in Section 5.2 are satisfied at such time; and
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Revolving Percentage of the Swingline Loans and (y) second, cash
collateralize such Defaulting Lender’s Revolving Percentage of the L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8 for so long
as such L/C Obligations are outstanding, unless the Swingline Lender or the
applicable Issuing Lender, as applicable, have agreed on an alternate
arrangement;
(iii) if the applicable Borrower cash collateralizes any portion of such
Defaulting Lender’s Revolving Percentage of the L/C Obligations pursuant to
Section 2.21(c), such Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 3.3 with respect to such Defaulting
Lender’s Revolving Percentage of the L/C Obligations during the period of such
collateralization;
(iv) if the Revolving Percentages of the L/C Obligations of the non-Defaulting
Lenders are reallocated pursuant to Section 2.21(c), then the fees payable to
the Lenders pursuant to Section 3.3 shall be correspondingly adjusted for the
benefit of such non-Defaulting Lenders in accordance with their Revolving
Percentages; or
(v) if any Defaulting Lender’s Revolving Percentage of the L/C Obligations is
neither cash collateralized nor reallocated pursuant to Section 2.21(c), then,
without prejudice to any rights or remedies of the applicable Issuing Lender or
any Lender hereunder, all fees that otherwise would have been payable to such
Defaulting Lender under Section 3.3 with respect to such Defaulting Lender’s
Revolving Percentage of the L/C Obligations shall be payable to the applicable
Issuing Lender until such Revolving Percentage of the L/C Obligations is cash
collateralized and/or reallocated;

 

36



--------------------------------------------------------------------------------



 



(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Lenders shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.21(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.21(c)(i) (and Defaulting Lenders shall not participate
therein);
(e) if no Swingline Loans or L/C Obligations then exist, or all the obligations
of the Defaulting Lender in respect of the outstanding Swingline Loans or L/C
Obligations have been reallocated, cash collateralized or prepaid as
contemplated in paragraph (c)(i) or (ii) of this Section 2.21, the Company shall
have the right, notwithstanding Section 2.15, to terminate the Revolving
Commitment of such Defaulting Lender only upon not less than three Business Days
prior notice to the Administrative Agent and payment in full on the date of such
termination to the Administrative Agent, for the account of such Defaulting
Lender, of the principal and accrued interest and fees then owing to such
Defaulting Lender, with the Company remaining liable to such Defaulting Lender
under Section 2.18 if such payment is made in respect of any Eurocurrency Loan
other than on the last day of the Interest Period relating thereto; and
(f) any amount payable to such Defaulting Lender hereunder on account of any
fees shall, in lieu of being distributed to such Defaulting Lender, be retained
by the Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Lenders or Swingline Lender hereunder, (iii) third, if so
determined by the Administrative Agent or requested by an Issuing Lender or
Swingline Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swingline Loan or Letter of Credit, (iv) fourth,
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Company, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement, and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction.
In the event that the Administrative Agent, the Company, the Issuing Lenders and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Revolving Percentages of the non-Defaulting Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving
Percentage.

 

37



--------------------------------------------------------------------------------



 



2.22 Borrowing Subsidiaries. The Company may designate any Restricted Subsidiary
that is (i) a Wholly Owned Subsidiary of the Company and (ii) a Manufacturing
Subsidiary, as a Borrowing Subsidiary upon ten Business Days notice, or shorter
notice if acceptable to the Administrative Agent, to the Administrative Agent
and the Lenders (such notice to include the name, primary business address and
tax identification number of such proposed Borrowing Subsidiary). Upon proper
notice and receipt by the Administrative Agent of such documents and legal
opinions as the Administrative Agent in consultation with all the Lenders may
reasonably request (including a legal opinion that no withholding Tax is
applicable with respect to any payment made by such Restricted Subsidiary and,
with respect to any Restricted Subsidiary that is a Foreign Subsidiary, any
documents contemplated to be delivered by such Restricted Subsidiary (and its
Restricted Subsidiaries and parent entities) pursuant to 6.9(c) were such
Restricted Subsidiary a new Foreign Subsidiary acquired on the date of
designation of such new Borrowing Subsidiary) and subject to the Administrative
Agent’s determining in consultation with all the Lenders that designating such
Restricted Subsidiary as a Borrowing Subsidiary would not cause any Lender to
suffer any economic, legal or regulatory disadvantage (it being understood and
agreed that no Lender shall be deemed to suffer any such disadvantage on account
of any withholding Tax being applicable to any payment made by such Restricted
Subsidiary to the extent that the applicable Loan Parties agree to treat any
such withholding Tax as an Indemnified Tax, in which case no legal opinion that
no withholding Tax is applicable shall be required), such Restricted Subsidiary
shall be a Borrowing Subsidiary and a party to this Agreement and the other Loan
Documents. A Restricted Subsidiary shall cease to be a Borrowing Subsidiary
hereunder at such time the Company gives at least ten Business Days prior notice
(or, shorter notice if acceptable to the Administrative Agent) to the
Administrative Agent and the Lenders of its intention of terminating such
Restricted Subsidiary as a Borrowing Subsidiary, provided that any such
termination shall not be effective and such Restricted Subsidiary shall remain a
Borrowing Subsidiary until such time as Loans to such Borrowing Subsidiary and
accrued interest thereon and all other amounts then due from such Borrowing
Subsidiary have been paid in full. In this connection, if outstanding Letters of
Credit have been issued for the account of a Borrowing Subsidiary but all its
Loans and accrued interest thereon have been paid in full, the Company shall be
permitted to reallocate such Letters of Credit to another Borrower for the
purpose of terminating such Borrowing Subsidiary as a Borrowing Subsidiary,
provided that such reallocation would not cause the applicable Issuing Lender to
suffer any economic, legal or regulatory disadvantage and such reallocation is
documented in a manner reasonably satisfactory to the Administrative Agent and
the Issuing Lender.
SECTION 3. LETTERS OF CREDIT
3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Company or any Borrowing Subsidiary on any Business Day
during the Revolving Commitment Period in such form as may be approved from time
to time by such Issuing Lender; provided that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero.
Each Letter of Credit shall (i) be denominated in Dollars, Canadian Dollars,
Euro or British Pound Sterling, as the case may be, and (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and (y)
the date that is five Business Days prior to the Revolving Termination Date,
provided that any Letter of Credit may provide for the renewal thereof for
additional periods of up to one year (but in no event shall any such renewal
extend beyond the date referred to in clause (y) above). The letters of credit
identified on Schedule 3.1 (the “Existing Letters of Credit”) shall be deemed to
be “Letters of Credit” issued on the Closing Date for all purposes of this
Agreement and the other Loan Documents.
(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

 

38



--------------------------------------------------------------------------------



 



3.2 Procedure for Issuance of Letter of Credit. Each Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, such Issuing Lender will verify
with the Administrative Agent whether the requested Letter of Credit is
permitted under Section 3.1 and following the receipt of such verification, such
Issuing Lender will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall such Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the applicable Borrower. Following receipt of such notice and
prior to the issuance of a requested Letter of Credit, the Administrative Agent
shall calculate the Dollar Equivalent of such Letter of Credit if it is to be
denominated in a currency other than Dollars and shall notify the Company and
such Issuing Lender of the amount of the Total Revolving Extensions of Credit
after giving effect to (i) the issuance of such Letter of Credit, (ii) the
issuance or expiration of any other Letter of Credit that is to be issued or
will expire prior to the requested date of issuance of such Letter of Credit and
(iii) the borrowing or repayment of any Revolving Loans or Swingline Loans that
(based upon notices delivered to the Administrative Agent by the Company) are to
be borrowed or repaid prior to the requested date of issuance of such Letter of
Credit. A Letter of Credit shall be issued only if (and upon issuance of each
Letter of Credit the relevant Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the L/C Obligations shall not exceed the L/C Commitment and (ii) the amount
of the Revolving Extensions of Credit shall not exceed the Total Revolving
Commitments. Such Issuing Lender shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Lenders, notice of the
issuance of each Letter of Credit (including the amount thereof).
3.3 Fees and Other Charges. (a) Each Borrower will pay a fee on all outstanding
Letters of Credit issued for its account at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurocurrency Loans under the
Revolving Loans, shared ratably among the Lenders and payable quarterly in
arrears on each Fee Payment Date after the issuance date. In addition, such
Borrower shall pay to the applicable Issuing Lender for its own account a
fronting fee in an amount agreed by the Company and such Issuing Lender on the
undrawn and unexpired amount of each Letter of Credit issued by such Issuing
Lender, payable quarterly in arrears on each Fee Payment Date after the issuance
date.
(b) Unless otherwise specifically agreed with an Issuing Lender, in addition to
the foregoing fees, each Borrower shall pay or reimburse such Issuing Lender for
such normal and customary costs and expenses as are incurred or charged by such
Issuing Lender in issuing, negotiating, effecting payment under, amending or
otherwise administering any Letter of Credit issued for the account of such
Borrower.
3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from such Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued by it and the amount of each draft paid by such Issuing Lender
thereunder. Each L/C Participant agrees with each Issuing Lender that, if a
draft is paid under any Letter of Credit issued by such Issuing Lender for which
such Issuing Lender is not reimbursed in full by the applicable Borrower in
accordance with the terms of this Agreement, such L/C Participant shall pay to
such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Percentage
of the amount of such draft, or any part thereof, that is not so reimbursed.
Each L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against such Issuing Lender, the applicable Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the applicable Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

39



--------------------------------------------------------------------------------



 



(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to such Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Loans. A certificate
of such Issuing Lender submitted to any L/C Participant with respect to any
amounts owing under this Section shall be conclusive in the absence of manifest
error.
(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the applicable
Borrower or otherwise, including proceeds of collateral applied thereto by such
Issuing Lender), or any payment of interest on account thereof, such Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by such
Issuing Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.
3.5 Reimbursement Obligation of the Borrowers. If any draft is paid under any
Letter of Credit, the applicable Borrower shall reimburse the applicable Issuing
Lender for the amount of (a) the draft so paid and (b) any Taxes, fees, charges
or other costs or expenses incurred by such Issuing Lender in connection with
such payment, not later than 2:00 P.M., Local Time, on (A) if such Letter of
Credit is denominated in Dollars, (i) the Business Day after such Borrower
receives notice of such draft, if such notice is received on such day prior to
10:00 A.M., New York City time, or (ii) if clause (i) above does not apply, the
second Business Day following the day that such Borrower receives notice of such
draft or (B) if such Letter of Credit is denominated in a currency other than
Dollars, three Business Days immediately following the day that such Borrower
receives notice of such draft. Each such payment shall be made to such Issuing
Lender at its address for notices referred to herein in the currency in which
such draft is payable (except that, in the case of any Letter of Credit
denominated in any currency other than Dollars, upon notice by such Issuing
Lender to the applicable Borrower, such payment shall be made in Dollars from
and after the date on which the amount of such payment shall have been converted
into Dollars at the Spot Exchange Rate on such date of conversion, which date of
conversion shall be selected by such Issuing Lender and may be any Business Day
after the date on which such payment is due) in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice,
Section 2.12(b) and (y) thereafter, Section 2.12(c); provided, that if any such
amount is denominated in a currency other than Dollars for any period, such
interest shall be payable for such period at the Alternate Currency Overnight
Rate.

 

40



--------------------------------------------------------------------------------



 



3.6 Obligations Absolute. Each Borrower’s obligations under this Section 3 with
respect to any Letter of Credit issued for its account shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that such Borrower may have or have had
against the applicable Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. Each Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and such Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among such Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of such Borrower against any beneficiary of such Letter of
Credit or any such transferee. An Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found to have resulted from the gross
negligence or willful misconduct of such Issuing Lender. Each Borrower agrees
that any action taken or omitted by each Issuing Lender under or in connection
with any Letter of Credit issued for the account of such Borrower or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on such Borrower and shall not result in any
liability of the Issuing Lenders to such Borrower.
3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the applicable Issuing Lender shall promptly notify the
Company of the date and amount thereof. The responsibility of such Issuing
Lender to a Borrower in connection with any draft presented for payment under
any Letter of Credit issued for the account of such Borrower shall, in addition
to any payment obligation expressly provided for in such Letter of Credit, be
limited to determining that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.
SECTION 4. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each of
the Borrowers hereby jointly and severally represents and warrants to the
Administrative Agent and each Lender that:
4.1 Financial Condition. The audited consolidated and unaudited consolidating
balance sheets of the Company as at December 29, 2007, December 27, 2008 and
December 26, 2009, and the related consolidated statements of operations and of
cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report (in the case of such consolidated financial
statements) from PricewaterhouseCoopers LLP, present fairly the consolidated
financial condition of the Company as at such date, and the consolidated and
consolidating results of its operations and its consolidated and consolidating
cash flows for the respective fiscal years then ended. The unaudited
consolidated balance sheet of the Company as at March 27, 2010 and June 26,
2010, and the related unaudited consolidated statements of operations and cash
flows for the respective 3-month and 6-month periods ended on such dates,
present fairly the consolidated financial condition of the Company as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective 3-month and 6-month periods then ended (subject to
normal year-end audit adjustments, if any). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except, in the case of audited financial statements, as approved by the
aforementioned firm of accountants and disclosed therein), subject to normal
year-end audit adjustments, if any.

 

41



--------------------------------------------------------------------------------



 



4.2 No Change. Since December 26, 2009, there has been no development or event
that has had a Material Adverse Effect.
4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and (where such concept is legally relevant) in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and (where such concept is legally relevant) in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.
4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of each Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of each Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect, (ii) the filings
referred to in Section 4.19 or otherwise required in order to perfect, record or
maintain the security interests granted under the Security Documents and (iii)
those that, if not obtained or made, could not reasonably be expected to have a
Material Adverse Effect. Each Loan Document has been duly executed and delivered
on behalf of each Loan Party party thereto. This Agreement constitutes, each
Loan Document previously executed constitutes and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) or, with respect to
Loan Documents governed by the laws of the Federal Republic of Germany,
conflicts of law and similar principles.
4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member in any material respect
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents).
4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Company, threatened by or against any Group Member or against any of its
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------



 



4.7 No Default. No Default or Event of Default has occurred and is continuing.
4.8 Ownership of Property. Each Group Member has title in fee simple to (or, to
the extent such concept is not applicable in a foreign jurisdiction, the legal
equivalent in such jurisdiction of “legal title”), or a valid leasehold interest
in, all its real property, and good title to, or a valid leasehold interest in,
all its other property, and none of such property is subject to any Lien except
as permitted by Section 7.3, except in any such case to the extent that it could
not reasonably be expected to have a Material Adverse Effect.
4.9 Intellectual Property. To the Company’s knowledge, each Group Member owns,
or is licensed to use, all Intellectual Property necessary for the conduct of
its business as currently conducted. No claim has been asserted and is pending
by any Person challenging the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property that could reasonably be expected
to have a Material Adverse Effect, nor does the Company know of any valid basis
for any such claim. To the Company’s knowledge, the use of Intellectual Property
by each Group Member does not infringe on the rights of any Person in any
respect that could reasonably be expected to have a Material Adverse Effect.
4.10 Taxes. Each Group Member has filed or caused to be filed all Federal Tax
returns that are required to be filed and has paid all Taxes shown to be due and
payable on said returns. Except to the extent that it could not reasonably be
expected to have a Material Adverse Effect, (i) each Group Member has filed or
caused to be filed all state, foreign and other Tax returns that are required to
be filed and has paid all Taxes shown to be due and payable on said returns,
(ii) each Group Member has paid any assessments made against it or any of its
property and all other Taxes, fees or other charges imposed on it (including in
its capacity as withholding agent) or any of its property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings or with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member), and (iii) no Tax Lien has been filed, and, to the knowledge of
the Company, no claim is being asserted, with respect to any such Tax, fee or
other charge.
4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If requested by any Lender or the Administrative Agent, the Company
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.
4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, there are no strikes or other labor
disputes against any Group Member pending or, to the knowledge of the Company,
threatened.
4.13 ERISA; Foreign Benefit Arrangements and Plans. (a) Except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect: (i) each Group Member and each of their respective ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the
provisions of the Code relating to Plans and the regulations and published
interpretations thereunder and with the terms of such Plan; and (ii) no ERISA
Event has occurred or is reasonably expected to occur.

 

43



--------------------------------------------------------------------------------



 



(b) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan have been made, or, if applicable, accrued in accordance with normal
accounting practices; (ii) each Foreign Plan that is required to be registered
has been registered and has been maintained in good standing with applicable
regulatory authorities; and (iii) each such Foreign Benefit Arrangement and
Foreign Plan is in compliance (A) with all material provisions of applicable law
and all applicable regulations and published interpretations thereunder with
respect to such Foreign Benefit Arrangement or Foreign Plan and (B) with the
terms of such plan or arrangement.
4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.
4.15 Restricted Subsidiaries. Schedule 4.15 sets forth as of the Closing Date
the name and jurisdiction of incorporation of each Restricted Subsidiary and, as
to each such Restricted Subsidiary, the percentage of each class of Capital
Stock owned by any Loan Party.
4.16 Use of Proceeds. The proceeds of the Revolving Loans and the Swingline
Loans, and the Letters of Credit, shall be used for general corporate purposes.
4.17 Environmental Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:
(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could reasonably
be expected to give rise to liability under, any applicable Environmental Law;
(b) no Group Member has received or is aware of any written notice of violation
or other written notice, alleging a violation, non-compliance, liability or
potential liability under or relating to Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Company have knowledge of any reason for believing that any such
notice will be received;
(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under, any applicable
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could reasonably be expected to give rise
to liability under, any applicable Environmental Law;
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company, threatened, under any Environmental Law to
which any Group Member is or could reasonably be expected to be named as a party
with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;

 

44



--------------------------------------------------------------------------------



 



(e) there has been no release or threatened release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under
applicable Environmental Laws;
(f) all operations at the Properties are in compliance, and have in the last
five years been in compliance, with all applicable Environmental Laws, and there
is no outstanding violation of any Environmental Law with respect to the
Properties or the Business; and
(g) no Group Member has assumed any liability of any other Person under
applicable Environmental Laws.
4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished and taken together with any prior statements and
information (or, in the case of the Confidential Information Memorandum, as of
the date of this Agreement), any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not misleading. The projections contained in the materials referenced
above are based upon good faith estimates and assumptions believed by management
of the Company to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.
4.19 Security Documents. The Guarantee and Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the certificated Pledged Stock
described in Schedule 2 to the Guarantee and Collateral Agreement as of the
Closing Date, stock certificates representing such Pledged Stock have been
delivered to the Administrative Agent (together with a properly completed and
signed stock power or endorsement), and in the case of the other Collateral
described in the Guarantee and Collateral Agreement as of the Closing Date,
financing statements and other filings specified on Schedule 4.19 in appropriate
form have been filed in the offices specified on Schedule 4.19, and the
Guarantee and Collateral Agreement constitutes a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except, in the case of Collateral other than
certificated Pledged Stock, Liens permitted by Section 7.3). In the case of any
certificated Pledged Stock covered by the grant of a security interest pursuant
to Section 3 of the Guarantee and Collateral Agreement but not described on
Schedule 2 thereto, when stock certificates representing such Pledged Stock have
been delivered to the Administrative Agent (together with a properly completed
and signed stock power or endorsement), the Guarantee and Collateral Agreement
will constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Pledged Stock and the proceeds
thereof, as security for the Obligations, prior and superior in right to any
other Person.

 

45



--------------------------------------------------------------------------------



 



SECTION 5. CONDITIONS PRECEDENT
5.1 Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the agreement of each Lender to make Loans and of the Issuing
Lender to issue Letters of Credit hereunder are subject to the satisfaction, in
each case prior to or concurrently with the Closing Date, of the following
conditions precedent:
(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, each Borrower, each Person listed on Schedule 1.1A and the
“Required Lenders” under and as defined in the Existing Credit Agreement;
(ii) the Acknowledgement and Confirmation of Guarantee and Collateral Agreement,
executed and delivered by the Company; and (iii) such confirmations or other
documents, executed and delivered by the appropriate Loan Parties, with respect
to, or replacing, the German Security Documents and the Singapore Security
Documents, as the Administrative Agent shall have been advised by its German and
Singaporean counsel as being necessary or advisable for maintaining the security
interests and charges granted thereby.
(b) Financial Statements. The Lenders shall have received (i) the audited
consolidated and unaudited consolidating financial statements of the Company for
the December 29, 2007, December 27, 2008 and December 26, 2009 fiscal years and
(ii) unaudited interim consolidated financial statements of the Company for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available.
(c) Approvals. All governmental and third party approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
and be in full force and effect.
(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in the jurisdiction where the Company is organized, and such
search shall reveal no liens on any of the assets of the Company except for
liens permitted by Section 7.3 or discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent.
(e) Repayment of Existing Credit Agreement. The Borrowers shall have prepaid or
paid, or shall have made arrangements reasonably satisfactory to the
Administrative Agent to prepay or pay, all “Loans” under the Existing Credit
Agreement, together with all accrued interest thereon and accrued fees under the
Existing Credit Agreement.
(f) Fees. The Administrative Agent shall have received all fees required to be
paid by the Company to the Administrative Agent or the Lenders in connection
with this Agreement, and all expenses required by the terms hereof to be
reimbursed or paid by the Company for which invoices have been presented before
the Closing Date (including the reasonable fees and expenses of legal counsel).
(g) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received a certificate of each
Loan Party, dated the Closing Date, substantially in the form of Exhibit E, with
appropriate insertions and attachments relating to the organization, existence
and good standing of such Loan Party (or equivalent certificate to the extent
available in the case of any Foreign Subsidiary), with such adjustments and
modifications with respect to any Foreign Subsidiary as the Administrative Agent
may reasonably request.

 

46



--------------------------------------------------------------------------------



 



(h) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:
(i) the legal opinion of Cravath, Swaine & Moore LLP, counsel to the Company and
its Subsidiaries, substantially in the form of Exhibit F;
(ii) the legal opinion of local counsel in Germany, and of such other special
and local counsel as may be reasonably required by the Administrative Agent.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
(i) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received or shall have in its possession (i) the certificates (if any)
representing the shares of Capital Stock pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to maintain in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.
For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
a Loan and of the Issuing Lender to issue a Letter of Credit hereunder on any
date (including any Loans made and Letters of Credit issued hereunder on the
Closing Date) are subject to the satisfaction of the following conditions
precedent:
(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except for representations and warranties expressly stated to relate
to a specific earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date.
(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date, both before and after giving effect to the extensions
of credit requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of each Borrower
hereunder shall constitute a representation and warranty by the Company and such
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

 

47



--------------------------------------------------------------------------------



 



SECTION 6. AFFIRMATIVE COVENANTS
The Company hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, it shall and shall
cause each of its Restricted Subsidiaries to:
6.1 Financial Statements. In the case of the Company, furnish to the
Administrative Agent:
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a copy of the audited consolidated balance sheet of
the Company and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, and setting forth in each case in comparative form the figures for the
previous year, reported (in the case of audited financial statements) on without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, by PricewaterhouseCoopers LLP or other
independent certified public accountants of nationally recognized standing,
together with an unaudited summary of the consolidating balance sheet and
statements of income and of cash flow as of the end of such fiscal year for the
Company and the Restricted Subsidiaries setting forth in reasonable detail the
figures required to allow the Administrative Agent and the Lenders to determine
compliance by the Company with the covenants set forth in Section 7.1 as of such
end of fiscal year; and
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Company,
the unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated of income and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments), together with an unaudited summary of the
consolidating balance sheet and statements of income and of cash flow as at the
end of such quarter for the Company and the Restricted Subsidiaries setting
forth in reasonable detail the figures required to allow the Administrative
Agent and the Lenders to determine compliance by the Company with the covenants
set forth in Section 7.1 as of the end of such quarter.
All such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP applied (except as
disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
6.2 Certificates; Other Information. Furnish to the Administrative Agent:
(a) concurrently with the delivery of the audited financial statements referred
to in Section 6.1(a), and to the extent such independent certified public
accountants provide such certificates to the Company, a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default pursuant to Section 7.1, except as
specified in such certificate;

 

48



--------------------------------------------------------------------------------



 



(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (ii) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Company and the Restricted Subsidiaries with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Company, as the case may be, (iii) to the extent not previously
disclosed to the Administrative Agent, (1) a description of any change in the
jurisdiction of organization of any Loan Party and (2) a description of any
Person that has become a Group Member, in each case since the date of the most
recent report delivered pursuant to this clause (iii) (or, in the case of the
first such report so delivered, since the Closing Date) and (iv) a certificate
of a Responsible Officer of the Company disclosing all Guarantee Obligations by
a Group Member of Indebtedness of any Person (other than a Group Member) and
including, with respect to each such Guarantee Obligations, the identity of the
parties to the Indebtedness and other obligations covered by such Guarantee
Obligations, the notice information for each such party and any change in the
identity of any party, whether such Guarantee Obligations constitute Specified
Guarantee Obligations, the aggregate amount of the Indebtedness and other
obligations covered by such Guarantee Obligations, the amount of such
Indebtedness and other obligations that is outstanding or accrued, the accrued
interest on the outstanding or accrued amount and the date of payments and any
other information that the Administrative Agent may reasonably request;
(c) upon reasonable request of the Administrative Agent, copies of (i) any
documents described in Section 101(k) of ERISA that any Group Member or any
ERISA Affiliate may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan;
(d) promptly, such additional financial and other information as the
Administrative Agent (including at the request of any Lender) may from time to
time reasonably request;
(e) promptly, after any Person (other than a Group Member) enters into
Indebtedness covered by Guarantee Obligations of a Group Member, a copy of the
documents evidencing the Guarantee Obligations and notice of any default under
such documents; and
(f) prior to the consummation of the European Restructuring, organizational
charts describing in reasonable detail the European Restructuring and such other
charts and other documents relating thereto as the Administrative Agent may
reasonably request (provided that it is understood that the Company shall not be
required to effect the European Restructuring in accordance with such charts and
other documents so long as it notifies the Administrative Agent of any changes).
Information required to be delivered pursuant to Section 6.1 and this
Section 6.2 shall be deemed to have been effectively delivered on the date on
which the Company provides notice to the Administrative Agent (which notice the
Administrative Agent shall promptly provide to the Lenders)  that such
information has been posted on the Securities and Exchange Commission website on
the Internet, on the Company’s IntraLinks site at intralinks.com or at another
relevant website identified in such notice and accessible by the Lenders without
charge. Any such notice by the Company or the Administrative Agent may be made
by e-mail.

 

49



--------------------------------------------------------------------------------



 



6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all obligations
(including Taxes but excluding Indebtedness) of whatever nature, except where
the amount or validity thereof is being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member and except to the extent that
any failure to pay, discharge or otherwise satisfy any such obligation could not
reasonably be expected to have a Material Adverse Effect.
6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
6.5 Maintenance of Property; Insurance. (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance in at least such amounts and against at least such risks as
are usually insured against in the same general area by companies engaged in the
same or a similar business.
6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender to (i) visit and
inspect any of its properties and examine and make abstracts from any of its
books and records and (ii) to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Company and with its independent certified public accountants, in each of
clause (i) and (ii), during regular business hours upon reasonable advance
notice and at any reasonable time but not more than once per year (or, during
the occurrence and continuation of an Event of Default, as often as may
reasonably be requested); provided that the Company shall have the right to be
present at any such visit, inspection or discussion.
6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
upon a Responsible Officer obtaining knowledge of:
(a) the occurrence of any Default or Event of Default;
(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case could reasonably be expected to have a Material Adverse Effect;
(c) any litigation or proceeding affecting any Group Member that could
reasonably be expected to have a Material Adverse Effect or which relates to any
Loan Document;
(d) an ERISA Event; and
(e) any development or event that is reasonably expected to have a Material
Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

50



--------------------------------------------------------------------------------



 



6.8 Environmental Laws. (a) Comply in all material respects with, and ensure
compliance in all material respects by all of its tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all of its tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except, in each
case, to the extent the Company is diligently disputing its responsibility or
liability for any such matter in a reasonably appropriate forum or manner and
such disputation could not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect.
6.9 Additional Collateral, etc. (a) With respect to any property in the form of
Capital Stock of a Restricted Subsidiary or intercompany notes or intercompany
receivables (but, in the case of any intercompany note or receivable owing by an
Unrestricted Subsidiary, only if it arises out of the sale of solar modules)
acquired after the Closing Date by any Loan Party (other than any such property
described in paragraph (b) or (c) below and such property acquired by any
Excluded Foreign Subsidiary) as to which the Administrative Agent, for the
benefit of the Lenders, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement, the Foreign Collateral Agreements or such other documents
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such property (provided that, only with respect to the Obligations of the
Company or any Domestic Subsidiary Guarantor, the amount of Capital Stock of any
Restricted Subsidiary that is a first-tier Foreign Subsidiary owned by the
Company or any Domestic Subsidiary Guarantor pledged pursuant to this
Section 6.9(a) shall be limited to 66% of the total outstanding voting Capital
Stock and 100% of the total outstanding non-voting Capital Stock of such Foreign
Subsidiary) and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.
(b) With respect to any new Domestic Subsidiary that is a Restricted Subsidiary
created or acquired after the Closing Date (which, for the purposes of this
paragraph (b), shall include any such existing Unrestricted Subsidiary that is
subsequently designated as a Restricted Subsidiary), promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in the Capital Stock of such new Restricted
Subsidiary that is owned by the Company or any Domestic Subsidiary Guarantor,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such new Restricted Subsidiary, if it is a Wholly Owned Subsidiary of the
Company, (A) to become a party to the Guarantee and Collateral Agreement, (B) to
take such actions necessary or advisable to grant to the Administrative Agent
for the benefit of the Lenders a perfected first priority security interest in
the Collateral described in the Guarantee and Collateral Agreement (but, in the
case of any intercompany note or receivable owing by an Unrestricted Subsidiary,
only if it arises out of the sale of solar modules) owned by such Restricted
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be requested by the Administrative Agent and
(C) to deliver to the Administrative Agent a certificate of such Restricted
Subsidiary, substantially in the form of Exhibit E, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

51



--------------------------------------------------------------------------------



 



(c) With respect to any new Foreign Subsidiary that is a Restricted Subsidiary
created or acquired after the Closing Date (which, for the purposes of this
paragraph (c), shall include any such existing Unrestricted Subsidiary that is
subsequently designated as a Restricted Subsidiary), to the extent permitted and
practicable and as reasonably requested by the Administrative Agent, and unless
material adverse Tax or other legal effects would result therefrom (as assessed
by the Company and the Administrative Agent) promptly (i) execute and deliver to
the Administrative Agent such amendments to the applicable Security Documents or
execute such new Security Documents as the Administrative Agent reasonably deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in the Capital Stock
of such new Foreign Subsidiary that is owned by a Loan Party (provided that,
only with respect to the Obligations of the Company or any Domestic Subsidiary
Guarantor, the amount pledged pursuant to this Section 6.9(c) shall be limited
to 66% of the total outstanding voting Capital Stock and 100% of the total
outstanding non-voting Capital Stock of any first-tier Foreign Subsidiary owned
by the Company or any Domestic Subsidiary Guarantor), (ii) deliver to the
Administrative Agent the certificates (if any) representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, and take such other action as
may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, (iii) cause such
new Restricted Subsidiary, if it is a Wholly Owned Subsidiary of the Company
(A) to execute and deliver any new Security Documents or become a party to the
applicable Security Documents (provided that such new Restricted Subsidiary
shall only guarantee Obligations of the Borrowing Subsidiaries that are Foreign
Subsidiaries), (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in its property in the form of Capital Stock of a Restricted
Subsidiary or intercompany notes or intercompany receivables of such new
Restricted Subsidiary (but, in the case of any intercompany note or receivable
owing by an Unrestricted Subsidiary, only if it arises out of the sale of solar
modules), including the applicable filings in such jurisdictions as may be
required by the applicable Security Document or by law or as may be requested by
the Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Restricted Subsidiary, substantially in the form of
Exhibit E, with appropriate insertions and attachments and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
6.10 Designation of Subsidiaries. The Company may at any time designate any
Restricted Subsidiary other than a Manufacturing Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary, provided
that (i) immediately after giving effect to such designation, the Company and
the Restricted Subsidiaries shall be in compliance, on a pro forma basis with
the covenants set forth in Section 7.1(a), 7.1(b) and 7.1(c), and (ii) the
Company may only designate any existing Restricted Subsidiary other than a
Manufacturing Subsidiary as an Unrestricted Subsidiary if immediately before and
after such designation, no Default shall have occurred and be continuing. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time. Each designation or
redesignation must be evidenced by a notice from a Responsible Officer to the
Administrative Agent together with a certificate of a Responsible Officer of the
Company certifying that such designation complies with the foregoing conditions
and setting forth in reasonable detail the calculations demonstrating compliance
with the covenants set forth in Section 7.1(a), 7.1(b) and 7.1(c).

 

52



--------------------------------------------------------------------------------



 



6.11 Post-Closing Obligations. Take each action set forth on Schedule 6.11
within the time period set forth on Schedule 6.11 for such action; provided that
in each case, the Administrative Agent may, in its sole discretion, grant
extensions of the time periods set forth in Schedule 6.11.
SECTION 7. NEGATIVE COVENANTS
The Company hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, it shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly:
7.1 Financial Condition Covenants.
(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
any time to exceed 1.75 to 1.00.
(b) Consolidated EBITDA. Permit Consolidated EBITDA for any period of four
consecutive fiscal quarters of the Company (i) ending with any fiscal quarter
ending after the Closing Date and prior to the third anniversary of the Closing
Date, to be less than $400,000,000, (ii) ending with any fiscal quarter ending
after the third anniversary of the Closing Date and prior to the fourth
anniversary of the Closing Date, to be less than $500,000,000, and (iii) ending
with any fiscal quarter ending after the fourth anniversary of the Closing Date
and prior to the Revolving Termination Date, to be less than $600,000,000.
(c) Minimum Liquidity. Permit the Liquidity Availability at any time to be less
than $400,000,000.
7.2 Indebtedness and Guarantee Obligations. (A) In the case of any Restricted
Subsidiary, create, issue, incur, assume, become liable in respect of or suffer
to exist any Indebtedness, except:
(a) Indebtedness of any Restricted Subsidiary pursuant to any Loan Document;
(b) Indebtedness of any Restricted Subsidiary to the Company or any other
Restricted Subsidiary;
(c) Indebtedness of any Domestic Subsidiary Guarantor not secured by any Lien on
its property;
(d) Indebtedness of any Restricted Subsidiary listed on Schedule 7.2(A)(d) and
any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);
(e) Indebtedness of any Restricted Subsidiary incurred to finance the
construction or acquisition of fixed or capital assets or any data or software
in an aggregate principal amount for all Restricted Subsidiaries not to exceed
$25,000,000 at any one time outstanding;

 

53



--------------------------------------------------------------------------------



 



(f) additional Indebtedness of the Restricted Subsidiaries other than the
Specified Restricted Subsidiaries incurred to finance the construction or
acquisition of new manufacturing facilities and assets relating thereto in an
aggregate principal amount, together with (i) the aggregate principal amount of
any Indebtedness of the Company secured as permitted under Section 7.3(u) and
(ii) the aggregate amount of Guarantee Obligations incurred pursuant to
Section 7.2(B)(b), not to exceed $700,000,000 at any one time outstanding;
provided that additional Indebtedness availability pursuant to this
Section 7.2(A)(f) at the Malaysian Manufacturing Subsidiary shall be limited to
term Indebtedness in a principal amount not to exceed $150,000,000 plus
€80,000,000 and additional Indebtedness availability at the German Manufacturing
Subsidiary shall be limited to term Indebtedness in a principal amount not to
exceed €130,000,000; provided, further, that (i) any such new term Indebtedness
at the Malaysian Manufacturing Subsidiary or the German Manufacturing
Subsidiary, once all contemplated draw-downs have been made, shall not be
increased, but may be extended or refinanced at any time so long as the final
maturity thereof is not shortened (except if to a maturity date occurring after
the Revolving Termination Date) and any interim amortization is at no time
greater than as provided in such new term Indebtedness and (ii) any such new
term Indebtedness at the German Manufacturing Subsidiary shall also be subject
to the Company and the German Manufacturing Subsidiary, together with the
lenders party thereto or an agent or other representative on their behalf,
entering into an intercreditor agreement or similar document with the
Administrative Agent reasonably acceptable to the Administrative Agent;
(g) Guarantee Obligations permitted under Section 7.2(B); and
(h) unsecured Indebtedness of First Solar France Manufacturing SAS that is not
covered by an explicit Guarantee Obligation by any Group Member (other than a
French parent company of First Solar France Manufacturing SAS), incurred
pursuant to a joint venture arrangement more fully described to the
Administrative Agent and the Lenders in an aggregate principal amount not to
exceed €50,000,000 at any one time outstanding and any refinancings, refundings,
renewals or extensions thereof (without increasing, or shortening the maturity
of, the principal amount thereof).
For purposes of determining compliance with this Section 7.2(A), the amount of
any Indebtedness denominated in any currency other than Dollars shall be
calculated based on customary currency exchange rates in effect on the date that
such Indebtedness was incurred.
(B) In the case of any Restricted Subsidiary (other than a Domestic Subsidiary
Guarantor), create, issue, incur, assume, become liable in respect of or suffer
to exist any Guarantee Obligation, except:
(a) Guarantee Obligations by any Restricted Subsidiary in respect of the
obligations of the Company or any other Restricted Subsidiary;
(b) Guarantee Obligations by any Restricted Subsidiary in respect of obligations
of any Unrestricted Subsidiary or another Person that is not a Group Member that
are recommended as a result of tax savings, Requirement of Law or other reasons
in the operation of the business of the Company and its Restricted Subsidiaries
and that in each case are reasonably satisfactory to the Administrative Agent;
and
(c) Guarantee Obligations of any Restricted Subsidiary outstanding on the date
hereof and listed on Schedule 7.2(B)(c) and any renewal or extension thereof
(including in connection with any refinancing or refunding of the obligations
guaranteed).

 

54



--------------------------------------------------------------------------------



 



7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(a) Liens for Taxes and other governmental charges not overdue by more than
30 days or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the applicable Group Member in conformity with GAAP;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
(c) pledges, deposits or similar Liens in connection with workers’ compensation,
unemployment insurance and other social security legislation or regulation;
(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, utilities, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of any Group
Member;
(f) Liens in existence on the date hereof listed on Schedule 7.3(f), provided
that no such Lien is spread to cover any additional property after the Closing
Date and that the amount of Indebtedness secured thereby is not increased;
(g) Liens created pursuant to the Security Documents;
(h) Liens created pursuant to the Malaysian Facility Agreement and the State of
Ohio Facility Agreements;
(i) any interest or title of a lessor under any lease entered into by any Group
Member in the ordinary course of its business and covering only the assets so
leased;
(j) Liens securing Indebtedness of any Restricted Subsidiary to finance the
acquisition or construction of fixed or capital assets or any data or software,
provided that (i) such Liens shall be created prior to or within 180 days after
the acquisition or completion of construction of such fixed or capital assets or
data or software, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, (iii) the amount of
Indebtedness secured thereby does not exceed $25,000,000 at any one time
outstanding and (iv) such secured Indebtedness shall not be incurred to finance
the construction or acquisition of new manufacturing facilities and assets
relating thereto;
(k) Liens securing Indebtedness of the Company to finance the acquisition or
construction of fixed or capital assets or any data or software, provided that
(i) such Liens shall be created prior to or within 180 days after the
acquisition or completion of construction of such fixed or capital assets or
data or software, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, (iii) the amount of
Indebtedness secured thereby, together with any obligations of the Company and
the Restricted Subsidiaries permitted by Section 7.3(v), does not exceed
$75,000,000 at any one time outstanding and (iv) such secured Indebtedness shall
not be incurred to finance the construction or acquisition of new manufacturing
facilities and assets relating thereto;

 

55



--------------------------------------------------------------------------------



 



(l) any Lien on any property acquired after the Closing Date and existing prior
to the acquisition thereof by any Group Member or existing on any property of
any Person that becomes a Restricted Subsidiary after the Closing Date that
exists prior to the time such Person becomes a Restricted Subsidiary; provided
that in each case such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary, as the
case may be;
(m) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code of banks or other financial
institutions where any Group Member maintains deposits (other than deposits
intended as cash collateral) in the ordinary course of business;
(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(o) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(p) licenses, sublicenses, leases and subleases entered into in the ordinary
course of business and any landlords’ liens arising under any such leases;
(q) obligations with respect to repurchase agreements of the type described in
the definition of Cash Equivalents;
(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods by any Group Member entered into by
such Group Member in the ordinary course of its business;
(s) Liens on property of a Group Member securing obligations owed to another
Group Member;
(t) Liens securing judgments in an aggregate amount not exceeding $20,000,000 at
any one time;
(u) Liens not otherwise permitted by this Section securing Indebtedness of the
Company incurred to finance the construction or acquisition of new manufacturing
facilities and assets relating thereto, or Indebtedness of any Restricted
Subsidiary permitted by Section 7.2(A)(f), so long as the aggregate outstanding
principal amount of such Indebtedness does not exceed (as to all Group Members)
$700,000,000 at any one time and such Liens are on the new manufacturing
facilities and assets relating thereto financed thereby and other related
assets; and
(v) other Liens not otherwise permitted by this Section 7.3 securing obligations
in an aggregate amount for all Group Members, together with any Indebtedness of
the Company secured by Liens permitted by Section 7.3(k), not exceeding
$75,000,000 at any time outstanding.
For purposes of determining compliance with this Section 7.3, the amount of
obligations secured by Liens denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect on the
date that obligations secured by such Liens were incurred.

 

56



--------------------------------------------------------------------------------



 



7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:
(a) any Restricted Subsidiary may be merged, consolidated or amalgamated with or
into the Company (provided that the Company shall be the continuing or surviving
corporation) or with or into any other Restricted Subsidiary (provided that if
either Restricted Subsidiary is a Subsidiary Guarantor or Wholly Owned
Subsidiary, the survivor shall be a Subsidiary Guarantor or a Wholly Owned
Subsidiary, as applicable);
(b) any Person may be merged, consolidated or amalgamated with or into any Group
Member in order to effect an acquisition;
(c) any Restricted Subsidiary may Dispose of any or all of its assets (i) to the
Company or any Wholly Owned Subsidiary Guarantor (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 7.5;
(d) any Restricted Subsidiary may be liquidated, wound up or dissolved if such
liquidation, winding up or dissolution is not materially disadvantageous to the
Lenders, provided that if such Restricted Subsidiary is a Subsidiary Guarantor
any liquidation, winding up or dissolution thereof shall be into a Borrower or a
Subsidiary Guarantor;
(e) any Restricted Subsidiary may be merged, consolidated or amalgamated with or
into another Person to effect a Disposition permitted by Section 7.5; and
(f) the European Restructuring shall be permitted.
7.5 Disposition of Property. Dispose of any of its property (other than cash),
whether now owned or hereafter acquired, or, in the case of any Restricted
Subsidiary, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:
(a) the Disposition of obsolete or worn out property, used equipment or other
property no longer useful in the business of the Group Members, in each case in
the ordinary course of business;
(b) the sale of inventory in the ordinary course of business;
(c) Dispositions permitted by clause (i) of Section 7.4(c);
(d) the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Company or any Wholly Owned Subsidiary Guarantor;
(e) Dispositions of Cash Equivalents;
(f) Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business;
(g) Dispositions by any Group Member to any other Group Member;
(h) Dispositions permitted by Section 7.9;
(i) Dispositions constituting investments in another Person;

 

57



--------------------------------------------------------------------------------



 



(j) Dispositions of a portion of any property acquired after the Closing Date
pursuant to an Acquisition, provided such Dispositions are effected within
360 days after such Acquisition;
(k) issuance by a newly-formed Restricted Subsidiary of its Capital Stock to any
Group Member in connection with its formation;
(l) issuance by any Restricted Subsidiary of additional Capital Stock to any
Group Member that already owns Capital Stock of such Restricted Subsidiary or to
any other Group Member that is the Company or is a wholly owned Restricted
Subsidiary, provided that if the Capital Stock of such Restricted Subsidiary is
already owned directly by a Loan Party, then such Capital Stock shall be issued
to such Loan Party;
(m) issuance by any non-wholly owned Restricted Subsidiary of additional Capital
Stock to Persons that are not Group Members, if such issuance does not result in
the dilution of the interests in the Capital Stock of such non-wholly owned
Restricted Subsidiary held by the Group Members or, to the extent resulting in a
dilution, is treated as a Disposition and is permitted under Section 7.5(n);
(n) the Disposition during any fiscal year of the Company of other property
having an aggregate fair market value not to exceed 5% of Consolidated Tangible
Assets of the Company as of the end of the immediately preceding fiscal year;
and
(o) any Disposition to an Unrestricted Subsidiary so long as such Disposition is
not of assets used in, and does not impair, the manufacturing or sales
operations of any Group Member.
7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
(a) any Restricted Subsidiary may make Restricted Payments to any Group Member
that holds any of its Capital Stock, as well as ratable Restricted Payments to
the other holders of its Capital Stock;
(b) so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof and after giving effect thereto, the Company may
purchase the Company’s Capital Stock from present or former directors, officers
or employees of the Company or any Subsidiary (or their estates or heirs)
(i) upon the death, disability or termination of employment of such officer or
employee or (ii) pursuant to Contractual Obligations or compensation plans; and
(c) any Group Member may purchase any Capital Stock of any Subsidiary.
7.7 Acquisitions. Make any Acquisition, except for (a) Permitted Acquisitions,
(b) Acquisitions of Capital Stock of any Subsidiary and (c) Acquisitions of
assets of the Company or any Subsidiary not prohibited by Section 7.4.

 

58



--------------------------------------------------------------------------------



 



7.8 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Company or any Subsidiary) unless such transaction is
(a) otherwise permitted under this Agreement, and (b) upon terms no less
favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.
7.9 Sales and Leasebacks. Enter into any arrangement with any Person (other than
another Group Member) providing for the leasing by any Group Member other than a
Systems Subsidiary of real or personal property that has been or is to be sold
or transferred by such Group Member to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of such Group Member (a “Sale and
Leaseback”), other than Sale and Leasebacks of real or personal property by a
Group Member effected within 180 days after the date of the acquisition of such
property if sold or transferred for a price equal or higher than the acquisition
price paid by such Group Member.
7.10 Swap Agreements.  Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Restricted
Subsidiary has actual exposure and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Company or any
Restricted Subsidiary.
7.11 Changes in Fiscal Periods. Change the fiscal year of the Company or change
the Company’s method of determining fiscal quarters, provided that the Company
is permitted to change its fiscal year to end on December 31 and its fiscal
quarters to calendar quarters.
7.12 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than this Agreement and the other
Loan Documents, other than (i) the agreements existing on the date hereof and
listed on Schedule 7.12, (ii) any restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of any Restricted Subsidiary, (iii) any customary provisions in
leases, licenses and other agreements restricting assignment thereof,
(iv) restrictions that are binding on a Restricted Subsidiary at the time it
becomes a Restricted Subsidiary and that were not entered into in contemplation
of its becoming a Restricted Subsidiary, (v) agreements entered into after the
Closing Date with limitations or prohibitions on the ability to create or incur
Liens that are not more restrictive to such Loan Party than those contained in
the Malaysian Facility Agreement that do not restrict the ability of the Loan
Party to secure its obligations under the Loan Documents and (vi) restrictions
imposed by any agreement relating to secured obligations that apply only to the
property securing such obligations.
7.13 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Restricted Subsidiary held by, or pay any Indebtedness
owed to, the Company or any other Restricted Subsidiary, (b) make loans or
advances to the Company or any other Restricted Subsidiary or (c) transfer any
of its assets to the Company or any other Restricted Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents, (ii) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary, (iii) any customary
provisions in leases, licenses and other agreements restricting assignment
thereof, (iv) restrictions that are binding on a Restricted Subsidiary at the
time it becomes a Restricted Subsidiary and that were not entered into in
contemplation of its becoming a Restricted Subsidiary, (v) restrictions imposed
by any agreement relating to secured obligations that apply only to the property
securing such obligations and (vi) restrictions of the type referred to in
clauses (a) and (b) above with respect to Indebtedness of any Restricted
Subsidiary permitted pursuant to Section 7.2(A)(f), so long as such restrictions
do not apply at times when the applicable Group Member is in compliance with
certain financial covenants or tests in the applicable documentation for such
Indebtedness and no default exists thereunder.

 

59



--------------------------------------------------------------------------------



 



7.14 Lines of Business. Enter into, to any material extent, any business, either
directly or through any Restricted Subsidiary, except for those businesses in
which the Company and its Restricted Subsidiaries are engaged on the date of
this Agreement or that are reasonably related thereto or otherwise related to
the energy business.
SECTION 8. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a) any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the Company
only), Section 6.7(a) or Section 7 of this Agreement; or
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Company from the
Administrative Agent or the Required Lenders; or
(e) (A) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, in each of clauses (ii) and (iii) beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required (or, in the case of any such
Indebtedness constituting a Guarantee Obligation, the taking of enforcement
action against the underlying obligor), such Indebtedness to become due prior to
its stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable; or

 

60



--------------------------------------------------------------------------------



 



(B) any Person (other than a Group Member) shall (i) default in making any
payment of any principal of any Indebtedness covered by a Guarantee Obligation
of a Group Member on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, in each of clauses (ii) and (iii) beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become payable; provided, that a default,
event or condition described in clause (A)(i), (A)(ii), (A)(iii), (B)(i),
(B)(ii) or (B)(iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (A)(i), (A)(ii), (A)(iii), (B)(i),
(B)(ii) or (B)(iii) of this paragraph (e) shall have occurred and be continuing
with respect to Indebtedness the outstanding principal amount of which exceeds
in the aggregate $20,000,000, provided that this paragraph (e) shall not apply
to Indebtedness that becomes due, or under which a default occurs, as a result
of the voluntary sale or transfer of property or assets if such sale or transfer
is permitted hereunder and such Indebtedness is paid by or on behalf of the
relevant obligor; or
(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or
(g) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Pension Plan, (iii) the PBGC
shall institute proceedings to terminate any Pension Plan(s), (iv) any Group
Member or any of their respective ERISA Affiliates shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; or (v) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (v) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to result
in a Material Adverse Effect; or

 

61



--------------------------------------------------------------------------------



 



(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid and to the extent not fully
covered by insurance as to which the relevant insurance company has been
notified and has not denied coverage) of $20,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or
(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party shall so assert, or any Lien with respect to
any Collateral consisting of Collateral (other than Pledged Stock) having an
aggregate value in excess of $10,000,000 created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby, in each case, except as permitted by the terms
of the Loan Documents; or
(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert, in each case,
except as permitted by the terms of the Loan Documents; or
(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding the Walton Interests, shall become, or obtain rights (whether by means
or warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common stock of the Company or (ii) the Company
shall cease to be the beneficial owner, directly or indirectly, of 100% of the
Capital Stock of each other Loan Party, other than pursuant to a Disposition
permitted by Section 7.5;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Company or any
other Borrower with outstanding Loans, automatically the Revolving Commitments
shall immediately terminate and the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the applicable Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrowers hereunder and under the
other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrowers hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrowers (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by each Borrower.

 

62



--------------------------------------------------------------------------------



 



SECTION 9. THE AGENTS
9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.
9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrowers), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 

63



--------------------------------------------------------------------------------



 



9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.
9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so), ratably according to
their respective Revolving Percentage in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such
Revolving Percentage immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent Indemnitee in any way relating to or arising
out of, the Revolving Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent Indemnitee under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

64



--------------------------------------------------------------------------------



 



9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 15 days’ notice to the Lenders and the Company. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(f) with respect to
any Borrower shall have occurred and be continuing) be subject to approval by
the Company (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 15 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.
9.10 Documentation Agent and Syndication Agent. Neither the Documentation Agents
nor the Syndication Agent shall have any duties or responsibilities hereunder in
its capacity as such.

 

65



--------------------------------------------------------------------------------



 



SECTION 10. MISCELLANEOUS
10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1 or as provided in
Section 2.3. The Required Lenders and each Loan Party party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders) and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby, provided that in the
event of increases to the Total Revolving Commitment pursuant to Section 2.3,
only the consent of the Lenders committing to such increase shall be required;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrowers of any of their rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release the Company or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement or the Foreign Collateral Agreements, in each case without the written
consent of all Lenders; (iv) change Section 2.15(b) in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
all Lenders (except such changes in connection with an amendment, waiver or
modification (A) that provides for a rate of interest for consenting Lenders
that is different than the rate of interest for non-consenting Lenders, or
provides for accrued interest to be paid pro rata to Lenders in accordance with
the amount of interest owed to such Lenders, (B) to permit the Company or any of
its Affiliates to purchase, redeem, exchange or prepay the Loans or (C) relating
to the application of the provisions of this Agreement with respect to a
Defaulting Lender); (v) amend, modify or waive any provision of Section 9 or any
other provision of any Loan Document that affects the Administrative Agent
without the written consent of the Administrative Agent; (vi) amend, modify or
waive any provision of Section 2.4 or 2.5 without the written consent of the
Swingline Lender; or (vii) amend, modify or waive any provision of Section 3
without the written consent of each Issuing Lender affected thereby. Any such
waiver and any such amendment, supplement or modification shall be binding upon
the Loan Parties, the Lenders, the Administrative Agent and all future holders
of the Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement or to increase the aggregate Revolving Commitments by adding one
or more lenders or increasing the Revolving Commitments of one or more Lenders
that have agreed to such increase, and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Extensions of Credit and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

 

66



--------------------------------------------------------------------------------



 



Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Administrative Agent is hereby expressly authorized by each Lender
to execute and deliver any waivers, amendments and other modifications of the
German Security Documents in connection with and in furtherance of the European
Restructuring, in each case without the consent of or any other action by any
Lender, and each Lender hereby agrees to be bound by any such waiver, amendment
or other modification with the same force and effect, and to the same extent, as
if such Lender were a party thereto.
10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received
(or, if delivered or received after the regular business hours of the recipient,
on the following Business Day), addressed as follows in the case of the Company
and the other Borrowers and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

     
Borrowers:
  First Solar, Inc.
 
  350 West Washington Street,
Suite 600
 
  Tempe, Arizona 85281
 
  Attention: David Brady
 
  Telecopy: (602) 414-9462
 
  Telephone: (602) 414-9362
 
   
 
  First Solar, Inc.
 
  350 West Washington Street,
Suite 600
 
  Tempe, Arizona 85281
 
  Attention: Peter Bartolino, Esq.
 
  Telecopy: (602) 414-9423
 
  Telephone: (602) 414-9323
 
   
Administrative Agent in respect of ABR Loans and JPMorgan Chase Bank, N.A. as
Issuing Lender:
  JPMorgan Chase Bank, N.A.
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Creston Wren
 
  Telecopy: (312) 385-7097
 
  Telephone: (312) 385-7016
 
   
 
  JPMorgan Chase Bank, N.A.
 
  201 North Central Avenue,
Floor 21
 
  Phoenix, AZ 85004
 
  Attention: Mark Chambers
 
  Telecopy: (602) 221-1502
 
  Telephone: (602) 221-2290
 
   
Administrative Agent in respect of Eurocurrency Loans:
  J.P. Morgan Europe Limited
125 London Wall
London
 
  EC2Y 5AJ
 
  Attention: Lucy Chick
 
  Telecopy: +44 20 7777 2940
 
  Telephone: +44 20 7777 2360

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

67



--------------------------------------------------------------------------------



 



Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5 Payment of Expenses and Taxes. The Company agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of one domestic
counsel and one counsel in each foreign jurisdiction of the Borrowers to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Company prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel to each Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and similar Taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, and suits of any
kind or nature whatsoever arising out of the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings relating to the foregoing (all
the foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Company shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities resulted from the gross negligence or willful misconduct of such
Indemnitee or any of its affiliates or their respective officers, directors or
employees. Without limiting the foregoing, and to the extent permitted by
applicable law and to the extent relating to Indemnified Liabilities (other than
those covered by the proviso to the preceding sentence), the Company agrees not
to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 10.5 shall be payable promptly after written demand therefor. Statements
payable by the Company pursuant to this Section 10.5 shall be submitted to David
Brady (Telephone No. (602) 414-9362) (Telecopy No. (602) 414-9462), at the
address of the Company set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Company in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder. This
Section 10.5 shall not apply with respect to any Taxes other than as provided in
paragraph (c) or any Taxes that represent losses or damages arising from any
non-Tax claim.

 

68



--------------------------------------------------------------------------------



 



10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by such Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may (and, within five days after notice by the Company to a Lender in
accordance with Section 2.20, shall) assign to one or more Eligible Assignees
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitments and the Loans
at the time owing to it) with the prior written consent of:
(A) the Company (such consent not to be unreasonably withheld), provided that no
consent of the Company shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under Section 8(a) or (f) has occurred and is continuing, any other
Person; and
(B) the Administrative Agent and each Issuing Lender (each such consent not to
be unreasonably withheld), provided that no consent of the Administrative Agent
or the Issuing Lenders shall be required for an assignment to a Lender, an
affiliate of a Lender or an Approved Fund.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments and Loans, the amount of the Revolving
Commitments and Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of a Revolving Commitment (and the corresponding ratable
portion of the Loans) unless each of the Company and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Company shall be
required if an Event of Default under Section 8(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;

 

69



--------------------------------------------------------------------------------



 



(B) any assignment of all or any part of the Revolving Commitment of any Lender
shall include a ratable assignment of its Loans, and vice versa;
(C)(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;
(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective Assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code.
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, each other Borrower, the Administrative Agent, each
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

70



--------------------------------------------------------------------------------



 



(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) without the prior written consent of the Administrative Agent, no
participation shall be sold to a prospective Participant that bears a
relationship to the Borrower described in Section 108(e)(4) of the Code and
(D) the Borrower, the Administrative Agent, the Issuing Lenders and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 2.17(d) with respect to any payments made by such Lender to its
Participant(s). Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of (and the limitations of) Sections 2.16, 2.17 and
2.18 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (not to be unreasonably withheld or delayed), provided that the
Participant shall be subject to the provisions of Sections 2.15, 2.19 and 2.20
as if it were an assignee under this Section 10.6.

 

71



--------------------------------------------------------------------------------



 



(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
(e) Each Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Company or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.
10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement, any
other Loan Document or a court order expressly provides for payments to be
allocated to a particular Lender, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 10.6), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrowers, any such notice
being expressly waived by each Borrower to the extent permitted by applicable
law, upon the Obligations becoming due and payable at the stated maturity or by
acceleration, to apply to the payment of such Obligations, by setoff or
otherwise, any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender, any affiliate
thereof or any of their respective branches or agencies to or for the credit or
the account of the Borrowers. Each Lender agrees promptly to notify the
applicable Borrower and the Administrative Agent after any such application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such application.

 

72



--------------------------------------------------------------------------------



 



10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.
10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12 Submission To Jurisdiction; Waivers. Each Borrower hereby irrevocably and
unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to each Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

73



--------------------------------------------------------------------------------



 



10.13 Acknowledgements. Each Borrower hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with the Borrowers arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.
10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action reasonably requested by the Company having the effect of
releasing any Collateral or Guarantee Obligations (i) in connection with
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 (including release of Liens on
Collateral Disposed of or release of Guarantee Obligations of, and Collateral
owned by, any Restricted Subsidiary that ceases to be a Restricted Subsidiary or
in connection with the European Restructuring) or (ii) under the circumstances
described in paragraph (b) below.
(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Swap Agreements or obligations in respect of indemnities or expense
reimbursement obligations for which no amount is claimed owing at the time)
shall have been paid in full, the Revolving Commitments have been terminated and
no Letters of Credit shall be outstanding (other than those Letters of Credit to
which the applicable Issuing Lender has agreed to an alternate arrangement), the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.
10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement in accordance with the customary procedures of such agent or such
Lender; provided that nothing herein shall prevent the Administrative Agent or
any Lender from disclosing any such information (a) to the Administrative Agent,
any other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement or other derivatives
(or any professional advisor to such counterparty), (c) on a confidential basis,
to its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding (after giving notice to the Company), (g) that
has been publicly disclosed, (h) on a confidential basis, to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document, or (j) if agreed by the Company in its sole
discretion, to any other Person.

 

74



--------------------------------------------------------------------------------



 



Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrowers and their Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.
All information, including requests for waivers and amendments, furnished by the
Borrowers or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrowers and their Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
10.16 WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
10.17 No Fiduciary Duty. The Borrowers agree that nothing in the Loan Documents
or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrowers, their stockholders or their affiliates, on the other.
The Loan Parties acknowledge and agree that (i) the transactions contemplated by
the Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrowers, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrowers, their stockholders or their
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrowers, their stockholders or their Affiliates on other matters)
or any other obligation to the Borrowers except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of the Borrowers, their management,
stockholders, creditors or any other Person. The Borrowers acknowledge and agree
that the Borrowers have consulted their own legal and financial advisors to the
extent they deemed appropriate and that they are responsible for making their
own independent judgment with respect to such transactions and the process
leading thereto. The Borrowers agree that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Borrowers, in connection with such transaction or the
process leading thereto.

 

75



--------------------------------------------------------------------------------



 



10.18 USA Patriot Act. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Patriot Act.
10.19 Consent to Amendment and Restatement. Upon the Closing Date, this
Agreement shall amend and restate the Existing Credit Agreement. All commitments
of the Existing Lenders under the Existing Credit Agreement shall be terminated
upon effectiveness of this Agreement in accordance with Section 5.1. The Lenders
party hereto comprising the “Required Lenders” under the Existing Credit
Agreement acknowledge and agree that (i) the Existing Agreement is hereby
amended and restated, effective as of the Closing Date, as provided for herein,
and (ii) prior notice by the Borrowers of (a) prepayment of the Loans under the
Existing Credit Agreement and (b) termination of the Revolving Commitments under
the Existing Credit Agreement, is hereby waived.

 

76



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

            FIRST SOLAR, INC.
      By:   /s/ David Brady         Name:   David Brady        Title:  
Treasurer   

            FIRST SOLAR MANUFACTURING GmbH
      By:   /s/ David Brady         Name:   David Brady        Title:  
Authorized Officer (Prokurist)   

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
      By:   /s/ R. Mark Chambers         Name:   R. Mark Chambers       
Title:   Senior Vice President   

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Documentation Agent and as a Lender
      By:   /s/ David R. Barney         Name:   David R. Barney        Title:  
Senior Vice President   

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC, as a Documentation Agent and as a
Lender
      By:   /s/ Emily Freedman         Name:   Emily Freedman        Title:  
Vice President   

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Syndication Agent and as a
Lender
      By:   /s/ Ari Bruger         Name:   Ari Bruger        Title:   Vice
President   

            By:   /s/ Kevin Buddhdew         Name:   Kevin Buddhdew       
Title:   Associate   

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Lender
      By:   /s/ Rob T. Jokhai         Name:   Rob T. Jokhai        Title:  
Director   

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH, as a
Lender
      By:   /s/ David Cagle         Name:   David Cagle        Title:   Managing
Director   

            By:   /s/ Brian Myers         Name:   Brian Myers        Title:  
Managing Director   

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
      By:   /s/ Heidi Sandquist         Name:   Heidi Sandquist        Title:  
Director   

            By:   /s/ Ming K. Chu         Name:   Ming K. Chu        Title:  
Vice President   

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            HSBC Bank USA, National Association, as a Lender
      By:   /s/ Steven F. Larsen         Name:   Steven F. Larsen       
Title:   First Vice President   

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Meredith Majesty         Name:   Meredith Majesty       
Title:   Authorized Signatory   

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            Société Generale, as a Lender
      By:   /s/ Yao Wang         Name:   Yao Wang        Title:   Vice
President   

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO, N.A., as a Lender
      By:   /s/ Kyle J. Button         Name:   Kyle J. Button        Title:  
Relationship Manager   

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK 9EUROPE0 PLC, as a Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory   

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A., as a Lender
      By:   /s/ Ryan Vetsch         Name:   Ryan Vetsch        Title:  
Authorized Signatory   

[Signature Page to Credit Agreement]

 

 